Exhibit 10.1

__________



 

 

 

 

 

SHARE EXCHANGE AGREEMENT



 

 

 

 

Among each of

:





The SHAREHOLDERS of ALASKA METALS CORP.



 

And the COMPANY itself; that being

:





ALASKA METALS CORP.



 

And the PURCHASER

:





SONO RESOURCES, INC.



 

 

Sono Resources Inc.


2533 N. Carson Street, Suite 125 Carson City, Nevada, U.S.A., 89706





--------------------------------------------------------------------------------





SHARE EXCHANGE AGREEMENT



     THIS SHARE EXCHANGE AGREEMENT is made and dated for reference effective as
at April 26, 2012 (the "Effective Date") as fully executed on this 26th day of
April 2012.



AMONG EACH OF

:



THE UNDERSIGNED SHAREHOLDER OF ALASKA
METALS CORP.

, having an address for notice and delivery
located as set forth in Schedule "A" which is attached hereto;



(and each such shareholder being hereinafter singularly referred to
as a "Vendor" and collectively referred to as the "Vendors" as the
context so requires);

OF THE FIRST PART

AND

:



ALASKA METALS CORP.

, a company incorporated under the
laws of the Province of British Columbia, Canada, and having an
address for notice and delivery located at Suite 880, 666 Burrard
Street, Vancouver, British Columbia, Canada, V6C 2X8



(the "Company");

OF THE SECOND PART

AND

:



sono resources, inc.

, a company incorporated under the
laws of the State of Nevada, U.S.A., and having an address for
notice and delivery located at 2533 N. Carson Street, Suite 125
Carson City, Nevada, U.S.A., 89706



(the "Purchaser");

OF THE THRID PART

(and each of the Vendors, the Company and the Purchaser being
hereinafter singularly also referred to as a "Party" and collectively
referred to as the "Parties" as the context so requires).

WHEREAS

:



A.     The Company is a body corporate subsisting under and registered pursuant
to the laws of the Province of British Columbia, Canada, is presently engaged in
the business of seeking, acquiring, exploring and developing mineral resource
property interests of merit in Alaska (collectively, the "Company's Business"),
and the Company is the sole legal, beneficial and registered owner of the one
issued and outstanding common share of Alaska Metals & Mining Corp. ("Alaska
Mining"), a body corporate subsisting under and registered pursuant to the laws
of the State of Alaska, U.S.A.;



--------------------------------------------------------------------------------



-2-

B.     Pursuant to the terms and conditions of a certain "Lease and Option
Agreement", dated for reference September 21, 2012, as entered into among Wayne
Louis Peppler, Wayne Michael Peppler and Alaska Mining, and as amended by
certain letter agreements to the same on each of April 28, 2011, August 4, 2011
and December 26, 2011, respectively (collectively, the "Option Agreement"); a
copy of which Option Agreement being attached as Schedule "A" hereto and which
forms a material part hereof; Alaska Mining has the right and option to acquire
a 100% interest in and to a 46 mining claims, which are located in the State of
Alaska, U.S.A. (collectively, the "Mineral Assets"); and which Mineral Assets
are more particularly described in Schedule "B" which is attached hereto and
which forms a material part hereof; in exchange for certain cash payments and
incurring certain exploration expenditures on the Mineral Assets (collectively,
the "Option");

C.     The Purchaser is a reporting company incorporated under the laws of the
State of Nevada, U.S.A., is presently engaged in the business of seeking,
acquiring, exploring and developing mineral resource property interests of merit
worldwide and, in this particular instance, in Alaska (collectively, the
"Purchaser's Business"), and has its common shares listed and posted for trading
on FINRA's Over-the-Counter Bulletin Board;

D.     The Vendors are the legal and beneficial owners of all of the presently
issued and outstanding common shares in the capital of the Company; the
particulars of the registered and beneficial ownership of such common shares
being set forth in Schedule "C" which is attached hereto and which forms a
material part hereof;

E.     As a consequence of recent discussions and negotiations as between the
Parties hereto, the Vendors have agreed to sell, and the Purchaser has agreed to
acquire, subject to the prior satisfaction of certain conditions precedent to
the satisfaction of the Purchaser, all of the issued and outstanding common
shares in the capital of the Company (collectively, the "Purchased Shares" and
each a "Purchased Share"); and

F.     The Parties have agreed to enter into this "Share Exchange Agreement"
(the "Agreement") which formalizes and replaces, in their entirety, all such
recent discussions and negotiations and which clarifies each of the Parties'
respective duties and obligations in connection with the proposed purchase by
the Purchaser from the Vendors of all of the Purchased Shares together with the
further development of the Purchaser's Business as a consequence thereof.

     NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
promises, covenants and agreements herein contained, THE PARTIES COVENANT AND
AGREE WITH EACH OTHER as follows:

Article 1
DEFINITIONS

1.1     Definitions. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following words
and phrases shall have the following meanings:



--------------------------------------------------------------------------------



-3-

(a)     "Agreement" means this "Share Exchange Agreement" as entered into among
the Vendors, the Company and the Purchaser herein, together with any Schedules
attached hereto and any amendments made to either of the agreement or Schedules;

(b)     "Arbitration Act" means the British Columbia International Commercial
Arbitration Act, as amended from time to time, and the rules and regulations
promulgated therein, as set forth in Article "13" hereinbelow;

(c)     "Attorney" has the meaning ascribed to it in section "11.3" hereinbelow;

(d)     "Board of Directors" means, as applicable, the respective Board of
Directors of the relevant Party as duly constituted from time to time;

(e)     "business day" means any day during which chartered banks are open for
business in the City of Vancouver, British Columbia, Canada;

(f)     "Business Documentation" means any and all records and other factual
data and information relating to the Company's business interests and assets and
including, without limitation, all plans, agreements and records which are in
the possession or control of any of the Vendors or the Company in that respect;

(g)     "Closing" has the meaning ascribed to it in section "6.1" hereinbelow;

(h)     "Closing Date" has the meaning ascribed to it in section "6.1"
hereinbelow;

(i)     "Commission" means the United States Securities and Exchange Commission;

(j)     "Company" means Alaska Metals Corp., a company duly incorporated under
the laws of the Province of British Columbia, Canada, or any successor company,
however formed, whether as a result of merger, amalgamation or other action;

(k)     "Company's Business" has the meaning ascribed to it recital "A"
hereinabove;

(l)     "Company's Disclosure Schedule" has the meaning ascribed to it in
section "2.2" hereinbelow;

(m)     "Company's Assets" means all assets, contracts, equipment, goodwill,
inventory and Intellectual Property of the Company and including, without
limitation, all of the property interests, assets, contracts, equipment,
goodwill and inventory which are listed and described in Schedules "E" through
"I" which are attached hereto and which form a material part hereof;

(n)     "Financial Statements" has the meaning ascribed to it in section "3.2"
hereinbelow; a copy of which Financial Statements of the Company being set forth
in Schedule "D" which is attached hereto and which forms a material part hereof;

(o)     "Confidential Information" has the meaning ascribed to it in section
"10.1" hereinbelow;

(p)     "Defaulting Party" and "Non-Defaulting Party" have the meanings ascribed
to them in section "14.1" hereinbelow;

(q)     "Effective Date" has the meaning ascribed to it on the front page of
this Agreement;



--------------------------------------------------------------------------------



-4-

(r)     "Escrow Agent" has the meaning ascribed to it in section "7.1"
hereinbelow;

(s)     "Execution Date" means the actual date of the complete execution of this
Agreement and any amendment thereto by all Parties as set forth on the front
page of this Agreement;

(t)     "Indemnified Party" and "Indemnified Parties" have the meanings ascribed
to them in section "15.1" hereinbelow;

(u)     "Initial Due Diligence" has the meaning ascribed to it in section "5.1"
hereinbelow;

(v)     "Intellectual Property" means, with respect to the Company, all right
and interest to all patents, patents pending, inventions, know-how, any
operating or identifying name or registered or unregistered trademarks and
tradenames, all computer programs, licensed end-user software, source codes,
products and applications (and related documentation and materials) and other
works of authorship (including notes, reports, other documents and materials,
magnetic, electronic, sound or video recordings and any other work in which
copyright or similar right may subsist) and all copyrights (registered or
unregistered) therein, industrial designs (registered or unregistered),
franchises, licenses, authorities, restrictive covenants or other industrial or
intellectual property used in or pertaining to the Company and including,
without limitation, the items described in Schedule "E" which is attached hereto
and which forms a material part hereof, and all lists of customers, documents,
records, correspondence and other information pertaining to the Company;

(w)     "Mineral Assets" has the meaning ascribed to it in recital "B"
hereinabove; the particulars of such Assets being set forth in Schedule "B"
which is attached hereto;

(x)     "Mineral Assets Condition Precedent" has the meaning ascribed to it in
section "5.1" hereinbelow;

(y)     "Mineral Assets Documentation" means any and all technical records and
other factual engineering data and information relating to the mineral property
interests comprising the Mineral Assets and including, without limitation, all
plans, maps, agreements and records which are in the possession or control of
any Party;

(z)     "NI 45-106" means National Instrument 45-106 - Prospectus and
Registration Exemptions of the Canadian Securities Administrators;

(aa)     "Option" has the meaning ascribed to it in recital "B" hereinabove;

(ab)     "Option Agreement" has the meaning ascribed to it in recital "B"
hereinabove; the Option Agreement and the amendments thereto being attached
hereto in Schedule "A" and which forms a material part hereof;

(ac)     "Parties" or "Party" means, respectively, collectively and
individually, as the context so requires, each of the Vendors, the Company,
and/or the Purchaser, as the case may be, together with their respective
successors and permitted assigns as the context so requires;



--------------------------------------------------------------------------------



-5-

(ad)     "person" or "persons" means an individual, corporation, partnership,
party, trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;

(ae)     "Power of Attorney" has the meaning ascribed to it in section "11.3"
hereinbelow;

(af)     "Purchased Shares" has the meaning ascribed to it in recital "E"
hereinabove; the particulars of the registered and beneficial ownership of such
Purchased Shares being set forth in Schedule "C" which is attached hereto;

(ag)     "Purchase Price" has the meaning ascribed to it in section "2.2"
hereinbelow;

(ah)     "Purchaser" means Sono Resources Inc., a company incorporated pursuant
to the laws of the State of Nevada, U.S.A., or any successor company, however
formed, whether as a result of merger, amalgamation or other action;

(ai)     "Purchaser's Business" has the meaning ascribed to it in recital "C."
hereinabove;

(aj)     "Purchaser's Disclosure Schedule" has the meaning ascribed to it in
section "4.1" hereinbelow;

(ak)     "Ratification" has the meaning ascribed to it in section "6.1"
hereinbelow;

(al)     "Regulation D", "Regulation S", "Rule 144", "Rule 501", "Rule 506" and
"U.S. Person" have the meanings ascribed to them in the Securities Act;

(am)     "Regulation S Certificate", "U.S. Accredited Investor Certificate" and
"Canadian Accredited Investor Certificate" have the meanings ascribed to them in
section "3.2" hereinbelow; the proposed forms of which being attached hereto as
Schedule "K" and forming a material part hereof;

(an)     "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;

(ao)     "Regulatory Authority" and "Regulatory Authorities" means, either
singularly or collectively as the context so requires, any regulatory agencies
who have or who may have jurisdiction over the affairs of the Company, the
Vendors and the Purchaser herein and including, without limitation, and where
applicable, all applicable securities commissions and again including, without
limitation, the Commission, and all other regulatory authorities from whom any
such authorization, approval or other action is required to be obtained or to be
made in connection with the transactions contemplated by this Agreement;

(ap)     "Securities Act" means the United States Securities Act of 1933, as
amended, and all the Rules and Regulations promulgated under the Securities Act;
"1934 Act" means the United States Securities Exchange Act of 1934, as amended,
and all the Rules and Regulations promulgated under the 1934 Act; and "B.C.
Securities Act" means the British Columbia Securities Act, as amended, and all
the Rules and Regulations promulgated under the B.C. Securities Act;



--------------------------------------------------------------------------------



-6-

(aq)     "Share" has the meaning ascribed to it in section "2.2" hereinbelow,
and "Shares" means all Shares issued as part of the Purchase Price hereunder;

(ar)     "Subject Removal Date" has the meaning ascribed to it in section "5.1"
hereinbelow;

(as)     "subsidiary" means any company or companies of which more than 50% of
the outstanding shares carrying votes at all times (provided that the ownership
of such shares confers the right at all times to elect at least a majority of
the board of directors of such company or companies) are for the time being
owned by or held for a company and/or any other companies in like relation to
the company, and includes any company in like relation to the subsidiary;

(at)     "Transfer Agent" means the Purchaser's existing registrar and transfer
agent for its common shares, or any successor Transfer Agent, however formed,
whether as a result of merger, amalgamation or other action;

(au)     "Transfer Documents" has the meaning ascribed to it in section "7.2"
hereinbelow;

(av)     "U.S. Person" has the meaning ascribed thereto in Regulation S; and

(aw)     "Vendor" or "Vendors" means the shareholders of Alaska Metals Corp. who
have executed this Agreement as a Party.

1.2     Schedules. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following shall
represent the Schedules which are attached to this Agreement and which form a
material part hereof:

Schedule

Schedule "A":
Schedule "B":
Schedule "C":
Schedule "D":
Schedule "E":
Schedule "F":
Schedule "G":
Schedule "H":
Schedule "I":
Schedule "J":
Schedule "K":

Description of Schedule

Option Agreement;
Mineral Assets;
Purchased Shares and Vendors;
Financial Statements;
Companies' Intellectual Property;
Companies' Leases and Licenses;
Companies' Contracts of Employment;
Companies' Material Contracts;
Companies' List of Bank Accounts etc.;
Purchaser's Material Contracts; and
Vendors' Certificates.

1.3     Interpretation. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires,:

(a)     the words "herein", "hereof", "hereunder", "hereinabove" and
"hereinbelow" and other words of similar import refer to this Agreement as a
whole and not to any particular Article, section or other subdivision of this
Agreement;

(b)     any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



--------------------------------------------------------------------------------



-7-

(c)     words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.

Article 2
PURCHASE AND SALE AND CONDITIONS THEREON

2.1     Purchase and sale. Subject to the terms and conditions hereof and based
upon the representations, warranties and covenants contained in Articles "3" and
"4" hereinbelow and the prior satisfaction of the conditions precedent which are
set forth in Article "6" hereinbelow, the Vendors hereby agree to assign, sell
and transfer at the "Closing Date" (as hereinafter determined) all of their
respective right, entitlement and interest in and to all of the Purchased Shares
to the Purchaser and the Purchaser hereby agrees to purchase all of the
Purchased Shares from the Vendors on the terms and subject to the conditions
contained in this Agreement.

2.2     Purchase Price. The total purchase price (collectively, the "Purchase
Price") for all of the Purchased Shares will be satisfied by way of the issuance
and delivery by the Purchaser to the order and direction of the Vendors, in
accordance with section "2.3" hereinbelow, of an aggregate of 12,500,000
restricted common shares in the capital of the Purchaser (each a "Share"), at a
deemed issuance price of U.S. $0.10 per Share, at the "Closing" (as hereinafter
determined) on the Closing Date of this Agreement

2.3     Disbursement of Shares. The Purchaser will issue the Shares to the
Vendors in accordance with the Vendors' direction and registration instructions
delivered to the Purchaser prior to the Closing.

2.4     Resale restrictions and legending of Share certificates. The Vendors
hereby acknowledge and agree that the Purchaser makes no representations as to
any resale or other restriction affecting the Shares and that it is presently
contemplated that the Shares will be issued by the Purchaser to the Vendors in
reliance upon the registration and prospectus exemptions contained in certain
sections of the United States Securities Act of 1933, as amended (the
"Securities Act"), or "Regulation S" promulgated under the Securities Act and,
if applicable, the British Columbia Securities Act (the "B.C. Securities Act"),
which will impose a trading restriction in the United States on the Shares for a
period of at least 6 months from the Closing Date. In addition, the Vendors
hereby also acknowledge and agree that the within obligation of the Purchaser to
issue the Shares pursuant to section "2.2" hereinabove will be subject to the
Purchaser being satisfied that an exemption from applicable registration and
prospectus requirements is available under the Securities Act and, if
applicable, the B.C. Securities Act, and all applicable securities laws, in
respect of each of the Vendors, the Purchased Shares and the Shares, and the
Purchaser shall be relieved of any obligation whatsoever to purchase any
Purchased Shares of the Vendors and to issue any Shares in respect of Vendors
where the Purchaser reasonably determines that a suitable exemption is not
available to it.

     The Vendors hereby also acknowledge and understand that neither the sale of
the Shares which the Vendors are acquiring nor any of the Shares themselves have
been registered under the Securities Act and, if applicable, the B.C. Securities
Act, or any state securities laws, and, furthermore, that the Shares must be
held indefinitely unless subsequently registered under the Securities Act and,
if applicable, the B.C. Securities Act, or an exemption from such registration
is available. The Vendors also acknowledge and understand that the certificates
representing the Shares will be stamped with the following legends (or
substantially equivalent language) restricting transfer in the following manner
if such restriction is required by the "Regulatory Authorities":



--------------------------------------------------------------------------------



-8-

"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "U.S. Securities Act")
or applicable state securities laws. They may not be sold, offered for sale,
pledged or otherwise transferred except pursuant to an effective registration
statement under the U.S. Securities Act and in accordance with any applicable
state securities laws, or pursuant to an exemption or exclusion from
registration under the U.S. Securities Act and any applicable state securities
laws. The securities represented by the certificate cannot be the subject of
hedging transactions unless such transactions are conducted in compliance with
the U.S. Securities Act.";

"Unless permitted under securities legislation, the holder of this security must
not trade the security before [the date which is four months plus a day from the
date of issuance]."; and

"Unless otherwise permitted under securities legislation, the holder of this
security must not trade the security in or from British Columbia unless (a) the
security holder trades the security through an investment dealer registered in
British Columbia from an account at that dealer in the name of the security
holder, and (b) the dealer executes the trade through the OTC Bulleting Board or
Pink Sheets.";

and the Vendors hereby consent to the Purchaser making a notation on its records
or giving instructions to any transfer agent of the Purchaser (the "Transfer
Agent") in order to implement the restrictions on transfer set forth and
described hereinabove.

     The Vendors also acknowledge and understand that:

(a)     the Shares are restricted securities within the meaning of "Rule 144"
promulgated under the Securities Act;

(b)     the exemption from registration under Rule 144 will not be available in
any event for at least six months from the date of issuance of the Shares to the
Vendors, and even then will not be available unless (i) a public trading market
then exists for the common stock of the Purchaser, (ii) adequate information
concerning the Purchaser is then available to the public and (iii) other terms
and conditions of Rule 144 are complied with; and

(c)     any sale of the Shares may be made by the Vendors only in limited
amounts in accordance with such terms and conditions.

2.5     Costs. The Parties shall bear their own costs in relation to the
negotiation and formalization of this Agreement and the matters contemplated
thereby, including any legal fees, accounting, regulatory and filing fees and
expenses.

2.6     Other securities. If and to the extent that the Vendors, or any other
party related, associated or affiliated with the Vendors, any absolute,
contingent, optional, pre-emptive or other right to acquire any securities in
the capital of the Company, it is hereby acknowledged and agreed by the Vendors
that such party shall be conclusively deemed, as and from the Closing, to have
transferred the same to the Purchaser to the fullest extent permitted by law,
and to otherwise hold the same in trust for and at the discretion of the
Purchaser.

2.7     Standstill provisions. In consideration of the Parties' within agreement
to purchase and sell the Purchased Shares and to enter into the terms and
conditions of this Agreement, each of the Parties hereby undertakes for
themselves, and for each of their respective agents and advisors, that they will
not until the earlier of the Closing Date or the termination of this Agreement
approach or consider any other potential purchasers, or make, invite, entertain
or accept any offer or proposal for the proposed sale of any interest in and to
any of the Purchased



--------------------------------------------------------------------------------



-9-

Shares or the assets or the respective business interests of the Company, as the
case may be, or, for that matter, disclose any of the terms of this Agreement,
without the Parties' prior written consent. In this regard each of the Parties
hereby acknowledges that the foregoing restrictions are important to the
respective businesses of the Parties and that a breach by any of the Parties of
any of the covenants herein contained would result in irreparable harm and
significant damage to each affected Party that would not be adequately
compensated for by monetary award. Accordingly, the Parties hereby agree that,
in the event of any such breach, in addition to being entitled as a matter of
right to apply to a Court of competent equitable jurisdiction for relief by way
of restraining order, injunction, decree or otherwise as may be appropriate to
ensure compliance with the provisions hereof, any such Party will also be liable
to the other Parties, as liquidated damages, for an amount equal to the amount
received and earned by such Party as a result of and with respect to any such
breach. The Parties hereby also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, they agree that said
Court shall have authority to limit such restrictions, activities or periods as
the Court deems proper in the circumstances.

Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS

BY EACH OF THE VENDORS AND THE COMPANY

3.1     General representations, warranties and covenants by each of the Vendors
and the Company. In order to induce the Purchaser to enter into and consummate
this Agreement, each of the Vendors and the Company hereby, jointly and
severally, represents to, warrants to and covenants with the Purchaser, with the
intent that the Purchaser will rely thereon in entering into this Agreement and
in concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of each of the Vendors and the Company, after
having made due inquiry (and for the purposes of the following warranties,
representations and covenants, "Vendors" and "Company" shall mean the Vendors,
the Company and any subsidiary of the Vendors and the Company, if any, as the
context so requires):

(a)     the Company and the corporate Vendors are duly incorporated under the
laws of their respective jurisdictions of incorporation, are validly existing
and are in good standing with respect to all statutory filings required by the
applicable corporate laws;

(b)     the Company and the Vendors have the requisite power, authority and
capacity to own and use all of their respective business assets and to carry on
the Business as presently conducted by them;

(c)     the execution and delivery of this Agreement and the agreements
contemplated hereby have been duly authorized by all necessary action, corporate
or otherwise, on their respective parts;

(d)     there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;



(e)     this Agreement constitutes a legal, valid and binding obligation of each
of the Vendors and the Company, enforceable against each of the Vendors and the
Company in accordance with its terms, except as enforcement may be limited by
laws of general application affecting the rights of creditors;



--------------------------------------------------------------------------------



-10-

(f)     no proceedings are pending for, and it is unaware of, any basis for the
institution of any proceedings leading to its respective dissolution or winding
up, or the placing of it in bankruptcy or subject to any other laws governing
the affairs of insolvent companies or persons;

(g)     to the actual knowledge, information and belief of each of the Vendors
and the Company, the making of this Agreement and the completion of the
transactions contemplated hereby and the performance of and compliance with the
terms hereof does not and will not:

(i)     if a corporation, conflict with or result in a breach of or violate any
of the terms, conditions or provisions of its respective constating documents;

(ii)     conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any Court or governmental authority, domestic or
foreign, to which it is subject, or constitute or result in a default under any
agreement, contract or commitment to which it is a party;

(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which it is a party;

(iv)     give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or

(v)     constitute a default by it, or any event which, with the giving of
notice or lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; and

(h)     neither this Agreement nor any other document, certificate or statement
furnished to the Purchaser by or on behalf of any of the Vendors or the Company
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Purchaser to enter into this
Agreement; and

(i)     each of the Vendors and the Company are not aware of any fact or
circumstance which has not been disclosed to the Purchaser which should be
disclosed in order to prevent the representations and warranties contained in
this section from being misleading or which would likely affect the decision of
the Purchaser to enter into this Agreement.



--------------------------------------------------------------------------------



-11-

3.2     Representations, warranties and covenants by each of the Vendors and the
Company respecting the Purchased Shares and Shares. In order to induce the
Purchaser to enter into and consummate this Agreement, each of the Vendors and
the Company hereby, jointly and severally, also represents to, warrants to and
covenants with the Purchaser, with the intent that the Purchaser will also rely
thereon in entering into this Agreement and in concluding the transactions
contemplated herein, that, to the best of the knowledge, information and belief
of each of the Vendors and the Company, after having made due inquiry (and for
the purposes of the following warranties, representations and covenants,
"Vendors" and "Company" shall mean the Vendors, the Company and any subsidiary
of the Vendors and the Company, if any, as the context so requires):

(a)     save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the "Company's Disclosure Schedule", the Vendors have good
and marketable title to and are the legal and beneficial owner of all of the
Purchased Shares, and the Purchased Shares are fully paid and non-assessable and
are free and clear of liens, charges, encumbrances, pledges, mortgages,
hypothecations and adverse claims of any and all nature whatsoever and
including, without limitation, options, pre-emptive rights and other rights of
acquisition in favour of any person, whether conditional or absolute;

(b)     the Vendors have the power and capacity to own and dispose of the
Purchased Shares, and the Purchased Shares are not subject to any voting or
similar arrangement;

(c)     there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of any of the Vendors or the Company),
pending or threatened, which may affect, without limitation, the rights of the
Vendors to transfer any of the Purchased Shares to the Purchaser at law or in
equity, or before or by any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, and, without limiting the generality of the foregoing,
there are no claims or potential claims under any relevant family relations
legislation or other equivalent legislation affecting the Purchased Shares. In
addition, the Vendors and the Company are not now aware of any existing ground
on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success;

(d)     save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no other person, firm or
corporation has any agreement, option or right capable of becoming an agreement
for the purchase of any of the Purchased Shares;

(e)     the Vendors acknowledge that the Shares will be issued under certain
exemptions from the registration and prospectus filing requirements otherwise
applicable under the Securities Act and, if applicable, the B.C. Securities Act,
and all applicable securities laws, and that, as a result, the Vendors may be
restricted from using most of the remedies that would otherwise be available to
the Vendors, the Vendors will not receive information that would otherwise be
required to be provided to the Vendors and the Purchaser is relieved from
certain obligations that would otherwise apply to the Purchaser, in either case,
under applicable securities legislation;



--------------------------------------------------------------------------------



-12-

(f)     the Vendors realize that the sale of the Purchased Shares in exchange
for the Shares will be a highly speculative investment and that the each of the
Vendors should be able, without impairing that Vendor's financial condition, to
hold the Shares for an indefinite period of time and to suffer a complete loss
on such investment. In addition, each of the Vendors has such knowledge and
experience in financial and business matters that they are capable of evaluating
the merits and risks of the prospective investment;

(g)     the Vendors have not received, nor have any of the Vendors requested, or
do any of the Vendors require to, receive any offering memorandum or a similar
document describing the business and affairs of the Purchaser in order to assist
the Vendors in entering into this Agreement and in consummating the transactions
contemplated herein;

(h)     if the Vendor is a "U.S. Person", as that term is defined in Regulation
S, then such Vendor hereby certifies that:

(i)     it qualifies as an "accredited investor" as that term is defined under
"Rule 501" of "Regulation D" promulgated under the Securities Act, as amended;

(ii)     it is receiving the Shares solely for its own account for investment
and not with a view to or for sale or distribution of the Shares or any portion
thereof and not with any present intention of selling, offering to sell or
otherwise disposing of or distributing the Shares or any portion thereof in any
transaction other than a transaction exempt from registration under the
Securities Act;

(iii)     the entire legal and beneficial interest in the Shares it is receiving
is being acquired for, and will be held for the account of, itself only and
neither in whole nor in part for any other person;

(iv)     it understands that: (A) neither the sale of the Shares which it is
receiving nor the Shares themselves have been registered under the Securities
Act or any state securities laws, and the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available; and (B) the share certificate representing the
Shares will be stamped with the following legend (or substantially equivalent
language) restricting transfer:

"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "U.S. Securities Act")
or applicable state securities laws. They may not be sold, offered for sale,
pledged or otherwise transferred except pursuant to an effective registration
statement under the U.S. Securities Act and in accordance with any applicable
state securities laws, or pursuant to an exemption or exclusion from
registration under the U.S. Securities Act and any applicable state securities
laws. The securities represented by the certificate cannot be the subject of
hedging transactions unless such transactions are conducted in compliance with
the U.S. Securities Act.";



--------------------------------------------------------------------------------



-13-

"Unless permitted under securities legislation, the holder of this security must
not trade the security before [the date which is four months plus a day from the
date of issuance]."; and

"Unless otherwise permitted under securities legislation, the holder of this
security must not trade the security in or from British Columbia unless (a) the
security holder trades the security through an investment dealer registered in
British Columbia from an account at that dealer in the name of the security
holder, and (b) the dealer executes the trade through the OTC Bulleting Board or
Pink Sheets."; and

each such 5:23 PM 04/27/2012U.S. Person Vendor will complete and provide the
Purchaser and the Company with an executed copy of the attached form of "U.S.
Accredited Investor Certificate"; which is attached hereto with Schedule "K" and
which forms a material hereof; contemporaneously with the Vendor's execution of
this Agreement at or before Closing;

(i)     if the Vendor is not a U.S. Person, as defined in Regulation S, then
such Vendor hereby certifies that:

(i)     it is not a U.S. Person (as defined in "Rule 902" of Regulation S under
the Securities Act, which definition includes, but is not limited to, any
natural person resident in the United States, any corporation or partnership
incorporated or organized under the laws of the United States or any estate or
trust of which any executor, administrator or trustee is a U.S. Person);

(ii)     it is not acquiring any of the Shares for the account or benefit of any
U.S. Person or for offering, resale or delivery for the account or benefit of
any U.S. Person or for the account of any person in any jurisdiction other than
the jurisdiction as set out for its name and address as stated in Schedule "C"
which is attached hereto;

(iii)     it was not offered any Shares in the United States and was outside the
United States at the time of execution and delivery of this Agreement;

(iv)     it understands that the Shares have not been registered under the
Securities Act and, if applicable, the B.C. Securities Act, and any applicable
securities laws;

(v)     it agrees to resell the Shares only in accordance with the provisions of
Regulation S, pursuant to a registration under the Securities Act, or pursuant
to an available exemption from such registration, and that hedging transactions
involving the Shares may not be conducted unless in compliance with the
Securities Act and, if applicable, the B.C. Securities Act; and

(vi)     it understands that any certificate representing the Shares will bear a
legend setting forth the foregoing restrictions; and

each such non-U.S. Person Vendor will complete and provide the Purchaser with an
executed copy of the attached form of "Regulation S Certificate"; which is
attached hereto with Schedule "K" and which forms a material part hereof;
contemporaneously with the Vendor's execution of this Agreement at or before
Closing;

(j)     If the Vendor is a Canadian resident, then in addition to the
representations, warranties and covenants provided in Section 3.2(i) above, the
Vendor hereby certifies that:



--------------------------------------------------------------------------------



-14-

(i)     it is an "accredited investor" within the meaning of NI 45-106;

(ii)     if the Vendor is a person, other than an individual or investment fund,
that has net asses of at least CDN$5,000,000, it was not created or used solely
to acquire the Shares as an accredited investor;

(iii)     if the Vendor is a resident of the Province of Ontario, then it
authorizes the indirect collection of personal information (as defined in the
securities laws of the Province of Ontario) by the Ontario Securities Commission
and confirms that it has been notified by the Purchaser:

(A)     that the Purchaser will be delivering such personal information to the
Ontario Securities Commission;

(B)     that such personal information is being collected indirectly by the
Ontario Securities Commission under the authority granted to it in the
securities laws of the Province of Ontario;

(C)     that such personal information is being collected for the purpose of the
administration and enforcement of the securities laws of the Province of
Ontario; and

(D)     that the title, business address and business telephone number of the
public official in the Province of Ontario who can answer questions about the
Ontario Securities Commission's indirect collection of personal information is
as follows:

Administrative Assistant to the Director of Corporate
Finance Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West, Toronto,
Ontario, Canada, M5H 3S8

Telephone:     (416) 593-8086;

(iv)     it acknowledges and consents to the fact that the Purchaser is
collecting the Vendor's personal information (as that term is defined under
applicable privacy legislation, including, without limitation, the Personal
Information Protection and Electronic Documents Act (Canada) and any other
applicable similar, replacement or supplemental provincial or federal
legislation or laws in effect from time to time) and acknowledges and consents
to the Purchaser retaining such personal information as required and that the
Purchaser may use or disclose such personal information to its directors,
officers, employees or agents as necessary, or to any Regulatory Authorities as
required; and



each such Canadian resident Vendor will complete and provide the Purchaser with
an executed copy of the attached form of "Canadian Accredited Investor
Certificate"; which is attached hereto with Schedule "K" and which forms a
material part hereof; contemporaneously with the Vendor's execution of this
Agreement at or before Closing; and



--------------------------------------------------------------------------------



-15-

(j)     the Vendors and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.

3.3     Representations, warranties and covenants by each of the Vendors and the
Company respecting the Company. In order to induce the Purchaser to enter into
and consummate this Agreement, each of the Vendors and the Company hereby,
jointly and severally, also represent to, warrant to and covenant with the
Purchaser, with the intent that the Purchaser will also rely thereon in entering
into this Agreement and in concluding the transactions contemplated herein,
that, to the best of the knowledge, information and belief of each of the
Vendors and the Company, after having made due inquiry (and for the purposes of
the following warranties, representations and covenants, "Vendors" and "Company"
shall mean the Vendors, the Company and any subsidiary of the Vendors and the
Company, if any, as the context so requires):

(a)     the Company own and possesses and have good and marketable title to and
possession of all of the business interests and the Company's Assets free and
clear of all actual or threatened liens, charges, options, encumbrances, voting
agreements, voting trusts, demands, limitations and restrictions of any nature
whatsoever; save and except for those actual or threatened liens, charges,
encumbrances, demands, limitations and restrictions which are listed in Schedule
"D" which is attached hereto and which forms a material part hereof and as set
forth in the Company's Disclosure Schedule;

(b)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company, subject to
the terms of the Option Agreement and the full and complete exercise of the
Option by the Company under the Option Agreement, holds all licenses and permits
required for the conduct in the ordinary course of the operations of the
business and for the uses to which the Company's Assets have been put and are in
good standing, and such conduct and uses are in compliance with all laws, zoning
and other by-laws, building and other restrictions, rules, regulations and
ordinances applicable to the Company and to the business and the Company's
Assets, and neither the execution and delivery of this Agreement nor the
completion of the transactions contemplated hereby will give any person the
right to terminate or cancel the Option Agreement or any said license or permit
or affect such compliance;

(c)     the presently authorized and issued share capital of the Company is as
described in Schedule "C" which is attached hereto and which forms a material
part hereof, and there are no other shares in the capital of the Company, issued
or allotted or agreed to be issued or allotted, to any person. In addition, at
Closing the issued share capital of the Company, together with the names and the
number, class and kind of shares of the Company held by the Vendors, will be as
set out in Schedule "C";

(d)     the Purchased Shares are validly issued and outstanding and fully paid
and non-assessable in the capital of the Company and, save and except as set
forth in Schedule "C" which is attached hereto and as set forth in the Company's
Disclosure Schedule, the Purchased Shares are free and clear of all actual or
threatened liens, charges, options, encumbrances, voting agreements, voting
trusts, demands, limitations and restrictions of any nature whatsoever;



--------------------------------------------------------------------------------



-16-

(e)     save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no other person, firm or
corporation has any agreement, option or right capable of becoming an agreement
for the purchase of any of the Purchased Shares or any unissued shares in the
capital of the Company;

(f)     save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there are no actions,
suits, proceedings or investigations (whether or not purportedly against or on
behalf of any of the Vendors or the Company), pending or threatened, which may
affect, without limitation, the right of the Vendors to transfer the Purchased
Shares to the Purchaser at law or in equity, or before or by any federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and, without limiting
the generality of the foregoing, there are no claims or potential claims under
any relevant family relations legislation or other equivalent legislation
affecting any of the Purchased Shares. In addition, the Vendors and the Company
are not now aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success;

(g)     from the Execution Date up to and including the Closing Date the Company
has not committed to making, and until the Closing Date will not make or commit
itself, without the written consent of the Purchaser, to:

(i)     redeem or acquire any shares in its share capital;

(ii)     declare or pay any dividend;

(iii)   make any reduction in or otherwise make any payment on account of its
paid-up capital; or

(iv)   effect any subdivision, consolidation or reclassification of its share
capital;

(h)     other than as set forth in the Company's Disclosure Schedule, from the
Execution Date up to and including the Closing Date the Company has not
committed to making, and until the Closing Date will not make or commit itself,
without the written consent of the Purchaser, to:

(i)     acquire or have the use of any property from a person, corporation or
entity with whom it was not dealing with at arm's length; or

(ii)     dispose of anything to a person, corporation or entity with whom it was
not dealing with at arm's length for proceeds less than the fair market value
thereof;

(i)     other than as set forth in Schedule "C" which is attached hereto and as
set forth in the Company's Disclosure Schedule, from the Execution Date up to
and including the Closing Date the Company has not committed to making, and
until the Closing Date will not make or commit itself, without the written
consent of the Purchaser, to provide any person, firm or corporation with any
agreement, option or right, consensual or arising by law, present or future,
contingent or absolute, or capable of becoming an agreement, option or right:



--------------------------------------------------------------------------------



-17-

(i)     to require it to issue any further or other shares in its share capital,
or any other security convertible or exchangeable into shares in its share
capital, or to convert or exchange any securities into or for shares in its
share capital;

(ii)     for the issue and allotment of any of the authorized but unissued
shares in its share capital;

(iii)     to require it to purchase, redeem or otherwise acquire any of the
issued and outstanding shares in its share capital; or

(iv)     to purchase or otherwise acquire any shares in its share capital;

(j)     save and except for those matters which are listed in Schedule "D" which
is attached hereto and in particular, however, without limitation, except for
liabilities which are disclosed, reflected or adequately provided for in the
Company's financial statement (collectively, the "Financial Statements"); a copy
of which Financial Statements being attached hereto as Schedule "D" and forming
a material part hereof; there are no other material liabilities, contingent or
otherwise, existing on the Execution Date hereof in respect of which the Company
may be liable on or after the completion of the transactions contemplated by
this Agreement other than:

(i)     liabilities disclosed or referred to in this Agreement; and

(ii)     liabilities incurred in the ordinary course of business, none of which
are materially adverse to the business, operations, affairs or financial
conditions of the Company;

(k)     no dividend or other distribution by the Company has been made, declared
or authorized since its incorporation, and from the Execution Date up to and
including the Closing Date the Company has not committed to making and until the
Closing Date will not make or commit itself, without the written consent of the
Purchaser, to confer upon, or pay to or to the benefit of, any entity, any
benefit having monetary value, any bonus or any salary increases except in the
normal course of its business;

(l)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there is no basis for and
there are no actions, suits, judgments, investigations or proceedings
outstanding or pending or, to the best of the knowledge, information and belief
of each of the Vendors and the Company, after having made due inquiry,
threatened against or affecting the Company at law or in equity or before or by
any federal, state, municipal or other governmental department, commission,
board, bureau or agency;

(m)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company is not in
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which it is subject or which apply to it;



--------------------------------------------------------------------------------



-18-

(n)     the Company is not a party to any collective agreement with any labour
union or other association of employees, and there are no pending applications
for certification of the Company's employees as a collective bargaining unit. In
addition, and to the best of the knowledge, information and belief of the
Company, after having made due inquiry, the Company is not presently a party to
any complaint, grievance, arbitration or other labour matter referred to any
board or labour authority;

(o)     there are no pension, profit sharing, group insurance or similar plans
or other deferred compensation plans affecting the Company or any of its
respective directors, officers or employees;

(p)     the Company has not experienced, nor are any of the Vendors or the
Company aware of, any occurrence or event which has had, or might reasonably be
expected to have, a materially adverse affect on the Company's Business, the
Company's Assets or on the results of the Company's respective operations;

(q)     save and except as set forth in the Company's Disclosure Schedule, the
Company, subject to the terms of the Option Agreement and the full and complete
exercise of the Option by the Company under the Option Agreement, holds or have
applied for all permits, licenses, consents and authorities issuable by any
federal, state, regional or municipal government or agency thereof which are
necessary or desirable in connection with its operations;

(r)     save and except as set forth in the Company's Disclosure Schedule, from
the Execution Date up to and including the Closing Date, there have been
prepared and will be prepared and filed on a timely basis all federal and state
income tax returns, elections and designations, and all other governmental
returns, notices and reports of which the Company has, or ought reasonably to
have had, knowledge required to be or reasonably capable of being filed up to
and including the Closing Date, with respect to the operations of the Company,
and no such returns, elections, designations, notices or reports contain or will
contain any material misstatement or omit any material statement that should
have been included, and each such return, election, designation, notice or
report, including accompanying schedules and statements, are and will be true,
correct and complete in all material respects;

(s)     save and except as set forth in the Company's Disclosure Schedule, the
Company have been assessed for all federal, state and municipal income tax for
all years up to and including their most recent taxation years, and from the
Execution Date up to and including the Closing Date, the Company will have paid
in full or accrued in accounts all amounts (including, but not limited to,
sales, use and consumption taxes and taxes measured on income and all
installments of taxes) due and payable to all federal, state and municipal
taxation authorities up to and including the Closing Date;

(t)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there is not now, and
there will not be by the Closing Date, any proceeding, claim or, to the best of
the knowledge, information and belief of each of the Vendors and the Company,
after having made due inquiry, any investigation by any federal, state or
municipal taxation authority, or any matters under discussion or dispute with
such taxation authorities, in respect of taxes, governmental charges,
assessments or reassessments in connection with the Company, and the Vendors and
the Company are not aware of any contingent tax liabilities or any grounds that
could result in an assessment, reassessment, charge or potentially adverse
determination by any federal, state or municipal taxation authority as against
the Company;



--------------------------------------------------------------------------------



-19-

(u)     the Company is not, nor until or at the Closing Date will it be, in
breach of any provision or condition of, nor have they done or omitted to do
anything that, with or without the giving of notice or lapse or both, would
constitute a breach of any provision or condition of, or give rise to any right
to terminate or cancel or accelerate the maturity of any payment under, any deed
of trust, contract, certificate, consent, permit, license or other instrument to
which it is a party, by which it is bound or from which it derives benefit, any
judgment, decree, order, rule or regulation of any Court or governmental
authority to which it is subject, or any statute or regulation applicable to it,
to an extent that, in the aggregate, has a material adverse affect on it;

(v)     adequate provision has been made and will be made for taxes payable by
the Company for the current period for which a tax return is not yet required to
be filed and, to the best of the knowledge, information and belief of the
Vendors and the Company, after having made due inquiry, there are no contingent
tax liabilities of the Company or any grounds which would prompt a re-assessment
of the Company and including without limitation, the aggressive treatment of
income and expenses in the filing of earlier tax returns by the Company;

(w)     all amounts required to be withheld for taxes by the Company from
payments made to any present or former shareholders, officers, directors,
non-resident creditors, employees, associates or consultants have been withheld
and paid on a timely basis to the property governmental body pursuant to
applicable legislation;

(x)     Schedule "E" which is attached hereto and which forms a material part
hereof contains an accurate and complete description of all of the Company's
Intellectual Property, and the Intellectual Property does not infringe the
rights of any other person;

(y)     the Company does not have and does not use any service mark, tradename
or trademark except as disclosed as part of the Company's Intellectual Property;

(z)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, and subject to the terms
of the Option Agreement and the full and complete exercise of the Option by the
Company under the Option Agreement, the Company has good and marketable title to
all of the Company's Intellectual Property, Company's Assets, properties and
interests in properties, real and personal, including those reflected in the
Financial Statements or which have been acquired since the date of the latest of
the Financial Statements (except for those which have been transferred, sold or
otherwise disposed of in the ordinary or normal course of business), free and
clear of all encumbrances, and none of the Company's properties or the Company's
Assets is in the possession of or under the control of any other person;

(aa)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company has no
equipment, other than the personal property or fixtures in the possession or
custody of the Company which, as of the date hereof, are leased or are held
under license or similar arrangement;



--------------------------------------------------------------------------------



-20-

(ab)     except for the real property leases and licenses and the contracts of
employment which are set forth in Schedules "F" and "G", respectively, which are
attached hereto and which form a material part hereof, the Company is not party
to or bound by any other material contract, whether oral or written, other than
the contracts and agreements as set forth in Schedule "H" which are attached
hereto and which form a material part hereof;

(ac)     as to the contracts listed in Schedule "H" which are attached hereto:

(i)     each such contract is in full force and effect and unamended;

(ii)   no material default exists in respect thereof on the part of either the
Company or any other party thereto;

(iii)   each such contract does not involve the Vendors or any non-arm's length
party except where described; and

(iv)   neither the Vendors nor the Company are aware of any intention on the
part of any other party thereto to terminate or materially alter any such
contract;

(ad)     the Company has no consulting or employment agreements, whether written
or otherwise, except for those which are set forth in Schedule "G" which is
attached hereto;

(ae)     Schedule "I" which is attached hereto and which forms a material part
hereof is a true and complete list showing the name of each bank, trust company
or similar institution in which the Company has accounts or safety deposit
boxes, the identification numbers of each such account or safe deposit box, the
names of all persons authorized to draw therefrom or to have access thereto and
the number of signatories required on each account. In addition, Schedule "I"
also includes a list of all non-bank account numbers, codes and business numbers
used by the Company for the purposes of remitting tax, dues, assessments and
other fees;

(af)     the Company maintains, and has maintained, insurance in force against
loss on the Company's Assets, against such risks, in such amounts and to such
limits, as is in accordance with prudent business practices prevailing in its
line of business and having regard to the location, age and character of its
properties and the Company's Assets, and have complied fully with all
requirements of such insurance, including the prompt giving of any notice of any
claim or possible claim thereunder, and all such insurance has been and is with
insurers which the Company believe to be responsible;

(ag)     the most recently completed and consolidated management prepared
Financial Statements for the Company are true and correct in every respect and
present fairly the financial position of the Company as at their most recently
completed financial periods and the results of their respective operations for
the period then ended; a copy of said Financial Statements being attached hereto
as Schedule "D";

(ah)     the Financial Statements and the books and records of the Company are
true and correct in every material respect, fairly reflect the business,
property, the Company's Assets and the financial position of the Company as at
the date of the Financial Statements and any such books and records and the
results of the operations for the period then ended, and there have been no
adverse changes in the business or affairs of the Company since the date of the
Financial Statements and any such books and records;



--------------------------------------------------------------------------------



-21-

(ai)     since the date of the Company's most recent Financial Statements:

(i)     there has not been any material adverse change in the financial position
or condition of the Company or any damage, loss or other change in circumstances
materially affecting the business or properties or the Company's right or
capacity to carry on business;

(ii)     the Company has not waived or surrendered any right of material value;

(iii)     the Company has not discharged or satisfied or paid any lien or
encumbrance or obligation or liability other than current liabilities in the
ordinary course of business; and

(iv)     the business has been carried on in the ordinary course;

(aj)     save and except for those matters which are listed in Schedule "D"
which is attached hereto and as set forth in the Company's Disclosure Schedule,
there are no liabilities, contingent or otherwise, of the Company not disclosed
or reflected in the Financial Statements, except those incurred in the ordinary
course of business of the Company since the date of the Financial Statements;

(ak)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no payments of any kind
have been made or authorized by or on behalf of the Company to or on behalf of
the Vendors or to or on behalf of any directors, officers, shareholders or
employees of the Company or under any management agreements with the Company
other than in the ordinary course of business;

(al)     except as otherwise provided for herein, the Vendors and the Company
have not retained, employed or introduced any broker, finder or other person who
would be entitled to a brokerage commission or finder's fee arising out of the
transactions contemplated hereby;

(am)     save and except for those matters which are listed in Schedule "H"
which is attached hereto, the Company does not have any contracts, agreements,
undertakings or arrangements, whether oral, written or implied, with employees,
lessees, licensees, managers, accountants, suppliers, agents, distributors,
directors, officers, lawyers or others which cannot be terminated, without
penalty, on no more than one month's notice;

(an)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, neither the Vendors, nor
any directors, officers or employees of the Company, are now indebted or under
obligation to the Company on any account whatsoever other than in the ordinary
course of business;

(ao)     all material transactions of the Company and including, without
limitation, all directors' and shareholders' resolutions, have been promptly and
properly recorded or filed in or with their respective books and records;

(ap)     the Vendors and the Company have the full authority and capacity
required to enter into this Agreement and to perform their respective
obligations hereunder;

(aq)     the present directors and officers of the Company are as follows:



--------------------------------------------------------------------------------



-22-



Name of director/officer

Company

Position with Company

Gary Powers



Alaska Metals Corp.

President, Secretary and Director

Peter Wilson

Alaska Metals & Mining Corp.

President, Secretary, Treasurer and Director

(ar)     prior to the "Subject Removal Date" the Company will have obtained all
authorizations and approvals or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and has made all filings with, any and all Regulatory Authorities,
if applicable, from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated herein, and all such authorizations, approvals and other actions
will be in full force and effect, and all such filings will have been accepted
by the Company which will be in compliance with, and will have not committed any
breach of any securities laws, regulations or policies of any Regulatory
Authority to which the Company may be subject;

(as)     save and except as set forth in Schedule "D" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company has not
committed to making and until the Closing Date will not make or commit itself,
without the written consent of the Purchaser, to:

(i)     guarantee, or agree to guarantee, any indebtedness or other obligation
of any person or corporation;

(ii)     other than the payment of ordinary course obligations, make any single
operating or capital expenditures in excess of U.S. $50,000.00; or

(iii)     waive or surrender any right of material value;

(at)     until the Closing Date the Company will:

(i)     maintain its business and assets in a manner consistent with and in
compliance with applicable law; and

(ii)     not enter into any material transaction or assume or incur any material
liability outside the normal course of its business;

(au)     the Company has not committed to making and until the Closing Date will
not make or commit themselves, without the written consent of the Purchaser, to:

(i)     declare or pay any dividend, or make any distribution of its properties
or assets to its shareholders, or purchase or retire any of its shares;



--------------------------------------------------------------------------------



-23-

(ii)     sell all or any part of its business or assets or agree to do or
perform any act or enter into any transaction or negotiation which could
reasonably be expected to interfere with this Agreement or which would render
inaccurate any of the representations, warranties and covenants set forth in
this Agreement; or

(iii)     merge, amalgamate or consolidate into or with any entity, or enter
into any other corporate reorganization;

provided, however, that the provisions hereof shall not preclude the Company,
pending the Closing or the termination of this Agreement, whichever shall first
occur, from carrying on its business in the normal course thereof;

(av)     the Company will, for a period of at least five business days prior to
the Closing Date, during normal business hours:

(i)     make available for inspection by the counsel, auditors and
representatives of the Purchaser, at such location as is appropriate, all of the
Company's books, records, contracts, documents, correspondence and other written
materials, and afford such persons every reasonable opportunity to make copies
thereof and take extracts therefrom at the sole cost of the Purchaser; provided
such persons do not unduly interfere in the operations of the Company;

(ii)     authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its respective places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and

(iii)     require the Companies' management personnel to respond to all
reasonable inquiries concerning the business and assets or the conduct of its
business relating to its liabilities and obligations;

(aw)     the Vendors and the Company will give to the Purchaser, within at least
five business days prior to the Closing Date, by written notice, particulars of:

(i)     each occurrence within the Vendors' and the Company's knowledge after
the Execution Date of this Agreement that, if it had occurred before the
Execution Date, would have been contrary to any of the Vendors' or the Company's
representations or warranties contained herein; and

(ii)     each occurrence or omission within the Vendors' and the Company's
knowledge after the Execution Date that constitutes a breach of any of the
Vendors' or the Company's covenants contained in this Agreement;

(ax)     each of the attached Schedules contains all material information for
each particular Schedule listed therein and there are no omissions of material
information by the Company; and

(ay)     the Vendors and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



--------------------------------------------------------------------------------



-24-

3.4     Representations, warranties and covenants by each of the Vendors and the
Company respecting the Mineral Assets. In order to induce the Purchaser to enter
into and consummate this Agreement, each of the Vendors and the Company hereby,
jointly and severally, also represents to, warrants to and covenants with the
Purchaser, with the intent that the Purchaser will also rely thereon in entering
into this Agreement and in concluding the transactions contemplated herein,
that, to the best of the knowledge, information and belief of each of the
Vendors and the Company, after having made due inquiry (and for the purposes of
the following warranties, representations and covenants, "Vendors" and "Company"
shall mean the Vendors, the Company and any subsidiary of the Vendors and the
Company, if any, as the context so requires):

(a)     the Company, subject to the terms of the Option Agreement and the full
and complete exercise of the Option by the Company under the Option Agreement,
will be the legal and beneficial owner of all of the Mineral Assets; the
particulars of which being more particularly described in Schedule "B" which is
attached hereto;

(b)     the Company is, and/or will be at the Closing Date, authorized to hold
the right to explore and develop each of the mineral property interests
comprising the Mineral Assets held by the Company;

(c)     the Company, subject to the terms of the Option Agreement and the full
and complete exercise of the Option by the Company under the Option Agreement,
will hold each of the mineral property interests comprising the Mineral Assets
free and clear of all liens, charges and claims of others;

(d)     no other person, firm or corporation has any written or oral agreement,
option, understanding or commitment, or any right or privilege capable of
becoming an agreement, for the purchase from the Companies of any interest in
and to any of mineral property interests comprising the Mineral Assets;

(e)     the mineral property interests comprising the Mineral Assets have been
duly and validly located and recorded in a good and minerlike manner pursuant to
applicable mining laws;

(f)     all permits and licenses covering the mineral property interests
comprising the Mineral Assets have been, and/or will be at the Closing Date,
duly and validly issued pursuant to applicable mining laws and are in good
standing by the proper doing and filing of assessment work and the payment of
all fees, taxes and rentals in accordance with the requirements of applicable
mining laws and the performance of all other actions necessary in that regard;

(g)     where appropriate, the Company has, and/or will have at the Closing
Date, insured the Mineral Assets against loss or damage on a replacement cost
basis;

(h)     all conditions on and relating to the Mineral Assets and the operations
conducted thereon by or on behalf of the Company are, and/or will be at the
Closing Date, in compliance with all applicable laws, regulations or orders and
including, without limitation, all laws relating to environmental matters, waste
disposal and storage and reclamation;



--------------------------------------------------------------------------------



-25-

(i)     there are no outstanding orders or directions relating to environmental
matters requiring any work, repairs, construction or capital expenditures with
respect to any of the mineral property interests comprising the Mineral Assets
and the conduct of the operations related thereto, nor has the Company received
any notice of same;

(j)     there are no adverse claims or challenges against or to the ownership of
or title to any of the mineral property interests comprising the Mineral Assets
or which may impede the development of any of the mineral property interests
comprising the Mineral Assets, nor, to the best of the knowledge, information
and belief of the Company, after having made due inquiry, is there any basis for
any potential claim or challenge, and, to the best of the knowledge, information
and belief of the Company, after having made due inquiry, no person has any
royalty, net profits or other interests whatsoever in any production from any of
the mineral property interests comprising the Mineral Assets;

(k)     there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of the Company), pending or threatened,
which may affect, without limitation, the rights of the Company, subject to the
terms of the Option Agreement and the full and complete exercise of the Option
by the Company under the Option Agreement, to transfer any interest in and to
the mineral property interests comprising the Mineral Assets to the Purchaser at
law or in equity, or before or by any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and, without limitation, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting any of the mineral property interests
comprising the Mineral Assets. In addition, the Company is not now aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success;

(l)     the Vendors and the Company have delivered to the Purchaser all Mineral
Assets Documentation in their possession or control relating to the Mineral
Assets together with copies of all actual and pending permits, permit
applications and applications for exploration and exploitation rights respecting
any of the mineral property interests comprising the Mineral Assets;

(m)     the Company will also deliver, or caused to be delivered, to the
Purchaser as soon as conveniently possible after the Effective Date, however,
prior to the Closing Date, a title opinion or opinions respecting the mineral
property interests comprising the Mineral Assets, all as addressed to the
Purchaser and prepared in accordance with applicable rules and policies,
together with such other documentation as the Purchaser may require in order to
seek and obtain Regulatory Approval for each of the transactions contemplated by
this Agreement; and

(n)     the Vendors and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



--------------------------------------------------------------------------------



-26-

3.5     Continuity of the representations, warranties and covenants by each of
the Vendors and the Company. The representations, warranties and covenants by
each of the Vendors and the Company contained in this Article, or in any
certificates or documents delivered pursuant to the provisions of this Agreement
or in connection with the transactions contemplated hereby, will be true at and
as of the Closing Date as though such representations, warranties and covenants
were made at and as of such time. Notwithstanding any investigations or
inquiries made by the Purchaser or by the Purchaser's professional advisors
prior to the Closing Date, or the waiver of any condition by the Purchaser, the
representations, warranties and covenants of each of the Vendors and the Company
contained in this Article shall survive the Closing Date and shall continue in
full force and effect for a period of one calendar year from the Closing Date;
provided, however, that the Vendors and the Company shall not be responsible for
the breach of any representation, warranty or covenant of either of the Vendors
or the Company contained herein caused by any act or omission of the Purchaser
prior to the Execution Date hereof of which any of the Vendors and the Company
were unaware or as a result of any action taken by the Purchaser after the
Execution Date. In the event that any of the said representations, warranties or
covenants are found by a Court of competent jurisdiction to be incorrect and
such incorrectness results in any loss or damage sustained directly or
indirectly by the Purchaser, then the Vendors and/or the Company, as the case
may be, will, in accordance with the provisions of Article "15" hereinbelow, pay
the amount of such loss or damage to the Purchaser within 30 calendar days of
receiving notice of judgment therefore; provided that the Purchaser will not be
entitled to make any claim unless the loss or damage suffered may exceed the
amount of U.S. $1,000.00.

Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER

4.1     Warranties, representations and covenants by the Purchaser. In order to
induce each of the Vendors and the Company to enter into and consummate this
Agreement, the Purchaser hereby warrants to, represents to and covenants with
each of the Vendors and the Company, with the intent that each of the Vendors
and the Company will rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of the Purchaser, after having made due
inquiry (and for the purposes of the following warranties, representations and
covenants, "Purchaser" shall mean the Purchaser and any subsidiary of the
Purchaser, if any, as the context so requires):

(a)     the Purchaser is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by the applicable corporate laws;

(b)     the Purchaser has the requisite power, authority and capacity to own and
use all of its business assets and to carry on its business as presently
conducted by it;

(c)     save and except as set forth in the "Purchaser's Disclosure Schedule"
which will accompany the Purchaser's execution and delivery of this Agreement,
the Purchaser is qualified to do business in those jurisdictions where it is
necessary to fulfill its obligations under this Agreement, and it has the full
power and authority to enter into this Agreement and any agreement or instrument
referred to or contemplated by this Agreement;

(d)     the execution and delivery of this Agreement and the agreements
contemplated hereby has been duly authorized by all necessary corporate action
on its part;

(e)     there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;



--------------------------------------------------------------------------------



-27-

(f)     this Agreement constitutes a legal, valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as enforcement may be limited by laws of general application affecting the
rights of creditors;

(g)     no proceedings are pending for, and the Purchaser is unaware of, any
basis for the institution of any proceedings leading to the dissolution or
winding up of the Purchaser or the placing of the Purchaser in bankruptcy or
subject to any other laws governing the affairs of insolvent companies;

(h)     the Purchaser owns and possesses and has good and marketable title to
and possession of all of its business assets free and clear of all actual or
threatened liens, charges, options, encumbrances, voting agreements, voting
trusts, demands, limitations and restrictions of any nature whatsoever, save and
except for those actual or threatened liens, charges, encumbrances, demands,
limitations and restrictions which are listed in Schedule "J" which is attached
hereto and which forms a material part hereof and as set forth in the
Purchaser's Disclosure Schedule;

(i)     save and except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser holds all licenses and permits required for the conduct in the
ordinary course of the operations of its business and for the uses to which its
business assets have been put and are in good standing, and such conduct and
uses are in compliance with all laws, zoning and other by-laws, building and
other restrictions, rules, regulations and ordinances applicable to the
Purchaser and its business and assets, and neither the execution and delivery of
this Agreement nor the completion of the transactions contemplated hereby will
give any person the right to terminate or cancel any said license or permit or
affect such compliance;

(j)     the authorized capital of the Purchaser consists of 1,000,000,000 common
shares of common stock, with a par value of U.S. $0.001 per common share, which,
according to the records of the Purchaser, there are 36,153,278 common shares
issued and outstanding as fully paid and non-assessable as at the Execution Date
hereof;

(k)     all of the issued and outstanding shares of the Purchaser are listed and
posted for trading on FINRA's Over-the-Counter Bulletin Board and the Purchaser
is not in material default of any applicable FINRA rules or any rules or
policies of the United States Securities and Exchange Commission (the
"Commission");

(l)     save and except as set forth in the Purchaser's Disclosure Schedule, all
registration statements, reports and proxy statements filed by the Purchaser
with the Commission, have been filed by the Purchaser under the United States
Securities Act of 1934 (the "1934 Act"), were filed in all material respects in
accordance with the requirements of the 1934 Act and the rules and regulations
thereunder and no such registration statements, reports or proxy statements
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading;



--------------------------------------------------------------------------------



-28-

(m)     the Purchaser will allot and issue the Shares on the Closing Date in
accordance with section "2.2" hereinabove as fully paid and non-assessable in
the capital of the Purchaser, free and clear of all actual or threatened liens,
charges, options, encumbrances, voting agreements, voting trusts, demands,
limitations and restrictions of any nature whatsoever, other than hold periods
or other restrictions imposed under applicable securities legislation;

(n)     the Purchaser is not aware of any court order which restricts or
prevents the issuance by the Purchaser of any shares from treasury;

(o)     there is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or, to the best of the
knowledge, information and belief of the Purchaser, after making due inquiry,
threatened against or affecting the Purchaser at law or in equity or before or
by any federal, state, municipal or other governmental department, commission,
board, bureau or agency;

(p)     save and except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which it is subject or which apply to it;

(q)     the Purchaser is not a party to any collective agreement with any labour
union or other association of employees, and there is no pending application for
certification of any of the Purchaser's employees as a collective bargaining
unit. In addition, and to the best of the knowledge, information and belief of
the Purchaser, after having made due inquiry, the Purchaser is not presently a
party to any complaint, grievance, arbitration or other labour matter referred
to any board or labour authority;

(r)     there are no pension, profit sharing, group insurance or similar plans
or other deferred compensation plans affecting the Purchaser or any of its
directors, officers or employees;

(s)     save and except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser has not experienced, nor is the Purchaser aware of, any occurrence or
event which has had, or might reasonably be expected to have, a materially
adverse affect on its business or on the results of its operations;

(t)     save and except as set forth in the Purchaser's Disclosure Schedule, the
Purchaser holds or has applied for all permits, licenses, consents and
authorities issuable by any federal, state, regional or municipal government or
agency thereof which are necessary or desirable in connection with its
operations;

(u)     there is not now, and there will not be by the Closing Date, any
proceeding, claim or, to the best of the knowledge, information and belief of
the Purchaser, after making due inquiry, any investigation by any federal, state
or municipal taxation authority, or any matters under discussion or dispute with
such taxation authorities, in respect of taxes, governmental charges,
assessments or reassessments in connection with the Purchaser, and the Purchaser
is not aware of any contingent tax liabilities or any grounds that could result
in an assessment, reassessment, charge or potentially adverse determination by
any federal, state or municipal taxation authority as against the Purchaser;

(v)     the Purchaser is not in breach of any provision or condition of, nor
have they done or omitted anything that, with or without the giving of notice or
lapse or both, would constitute a breach of any provision or condition of, or
give rise to any right to terminate or cancel or accelerate the maturity of any
payment under, any deed of trust, contract, certificate, consent, permit,
license or other instrument to which it is a party, by which it is bound or from
which it derives benefit, any judgment, decree, order, rule or regulation of any
court or governmental authority to which it is subject, or any statute or
regulation applicable to it, to an extent that, in the aggregate, has a material
adverse affect on it;



--------------------------------------------------------------------------------



-29-

(w)     the Purchaser has good and marketable title to all of its assets,
properties and interests in properties, real and personal, free and clear of all
encumbrances, and none of the Purchaser's assets or properties is in the
possession of or under the control of any other person;

(x)     the Purchaser has no equipment, other than the personal property or
fixtures in the possession or custody of the Purchaser which, as of the date
hereof, are leased or are held under license or similar arrangement;

(y)     except for the material contracts which are set forth in Schedule "J"
which is attached hereto and which forms a material part hereof, the Purchaser
is not party to or bound by any other material contract, whether oral or
written, other than the contracts as set forth in Schedule "J";

(z)     save and except as set forth in the Purchaser's Disclosure Schedule, as
to the contracts listed in Schedule "J" which is attached hereto:



(i)     each such contract is in full force and effect and unamended;

(ii)     no material default exists in respect thereof on the part of either the
Purchaser or any other party thereto;

(iii)     each such contract does not involve any non-arm's length party except
where described; and

(iv)     the Purchaser is not aware of any intention on the part of any other
party thereto to terminate or materially alter any such contract;

(aa)     there are no liabilities, contingent or otherwise of the Purchaser not
disclosed;

(ab)     no payments of any kind have been made or authorized by or on behalf of
the Purchaser to or on behalf of directors, officers, shareholders or employees
of the Purchaser or under any management agreements with the Purchaser other
than in the ordinary course of business;

(ac)     the Purchaser has not retained, employed or introduced any other
broker, finder or other person who would be entitled to a brokerage commission
or finder's fee arising out of the transactions contemplated hereby;

(ad)     none of the directors, officers or employees of the Purchaser are now
indebted or under obligation to the Purchaser on any account whatsoever, other
than in the ordinary course of business;

(ae)     save and except as set forth in the Purchaser's Disclosure Schedule,
all material transactions of the Purchaser and including, without limitation,
all directors' and shareholders' resolutions, have been promptly and properly
recorded or filed in or with its books and records;



--------------------------------------------------------------------------------



-30-

(af)     prior to the Subject Removal Date the Purchaser will have obtained all
authorizations, approvals, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities
required to be made in connection with the transactions contemplated herein, and
all such authorizations, approvals and other actions will be in full force and
effect, and all such filings will have been accepted by the Purchaser, which
will be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which the Purchaser
may be subject;

(ag)     the Purchaser has not committed to making and until the Closing Date
will not make or commit itself, without the written consent of each of the
Vendors and the Companies, to:

(i)     guarantee, or agree to guarantee, any indebtedness or other obligation
of any person or corporation;

(ii)     other than the payment of ordinary course obligations, make any
operating or capital expenditures in excess of U.S. $50,000.00; or

(iii)     waive or surrender any right of material value;

(ah)     until the Closing Date the Purchaser will:

(i)     maintain its assets in a manner consistent with and in compliance with
applicable law; and

(ii)     not enter into any material transaction or assume or incur any material
liability outside the normal course of its business;

(ai)     the Purchaser has not committed to making and until the Closing Date
will not make or commit itself, without the written consent of each of the
Vendors and the Company, to:

(i)     declare or pay any dividend, or make any distribution of its properties
or assets to its shareholders, or purchase or retire any of its shares;

(ii)     sell all or any part of its assets or agree to do or perform any act or
enter into any transaction or negotiation which could reasonably be expected to
interfere with this Agreement or which would render inaccurate any of the
representations, warranties and covenants set forth in this Agreement; or

(iii)     merge, amalgamate or consolidate into or with any entity, or enter
into any other corporate reorganization;

provided, however, that the provisions hereof shall not preclude the Purchaser
pending the Closing or the termination of this Agreement, whichever shall first
occur, from carrying on its business in the normal course thereof;

(aj)     the Purchaser will, for a period of at least five business days prior
to the Closing Date, during normal business hours:



--------------------------------------------------------------------------------



-31-

(i)     make available for inspection by the counsel, auditors and
representatives of each of the Vendors and the Company, at such location as is
appropriate, all of the Purchaser's books, records, contracts, documents,
correspondence and other written materials, and afford such persons every
reasonable opportunity to make copies thereof and take extracts therefrom at the
sole cost of the Vendors and the Company; provided such persons do not unduly
interfere in the operations of the Purchaser;

(ii)     authorize and permit such persons at the risk and the sole cost of the
Vendors and the Companies, and only if such persons do not unduly interfere in
the operations of the Purchaser, to attend at all of its respective places of
business and operations to observe the conduct of its business and operations,
inspect its properties and assets and make physical counts of its inventories,
shipments and deliveries; and

(iii)     require the Purchaser's management personnel to respond to all
reasonable inquiries concerning the Purchaser's business assets or the conduct
of its business relating to its liabilities and obligations;

(ak)     the Purchaser will give to each of the Vendors and the Company, within
at least five business days prior to the Closing Date, by written notice,
particulars of:

(i)     each occurrence within the Purchaser's knowledge after the Execution
Date of this Agreement that, if it had occurred before the Execution Date, would
have been contrary to any of the Purchaser's representations or warranties
contained herein; and

(ii)     each occurrence or omission within the Purchaser's knowledge after the
Execution Date that constitutes a breach of any of the Purchaser's covenants
contained in this Agreement;

(al)     save and except for those matters which are listed in Schedule "J"
which is attached hereto and as set forth in the Purchaser's Disclosure
Schedule, the shares in the capital of the Purchaser are not subject to or
affected by any actual or, to the knowledge of the Purchaser, pending or
threatened cease trading, compliance or denial of use of exemptions orders of,
or action, investigation or proceeding by or before, any securities regulatory
authority, Court, administrative agency or other tribunal;

(am)     the making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:

(i)     conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of the Purchaser;

(ii)     conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any Court or governmental authority, domestic or
foreign, to which the Purchaser is subject, or constitute or result in a default
under any agreement, contract or commitment to which the Purchaser is a party;



--------------------------------------------------------------------------------



-32-

(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which the Purchaser is a party;

(iv)     give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Purchaser which is necessary
or desirable in connection with the conduct and operations of its businesses and
the ownership or leasing of its business assets; or

(v)     constitute a default by the Purchaser or any event which, with the
giving of notice or lapse of time or both, might constitute an event of default,
under any agreement, contract, indenture or other instrument relating to any
indebtedness of the Purchaser which would give any party to that agreement,
contract, indenture or other instrument the right to accelerate the maturity for
the payment of any amount payable under that agreement, contract, indenture or
other instrument;

(an)     neither this Agreement nor any other document, certificate or statement
furnished to any of the Vendors or the Company by or on behalf of the Purchaser
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading;
and

(ao)     it is not aware of any fact or circumstance which has not been
disclosed to each of the Vendors and the Company which should be disclosed in
order to prevent the representations, warranties and covenants contained in this
section from being misleading or which would likely affect the decision of the
Vendors and the Company to enter into this Agreement.

4.3     Continuity of the representations, warranties and covenants by the
Purchaser. The representations, warranties and covenants of the Purchaser
contained in this Article, or in any certificates or documents delivered
pursuant to the provisions of this Agreement or in connection with the
transactions contemplated hereby, will be true at and as of the Closing Date as
though such representations, warranties and covenants were made at and as of
such time. Notwithstanding any investigations or inquiries made by either of the
Vendors or the Company, or by the Vendors' or the Company's respective
professional advisors prior to the Closing Date, or the waiver of any condition
by either of the Vendors or the Company, the representations, warranties and
covenants of the Purchaser contained in this Article shall survive the Closing
Date and shall continue in full force and effect for a period of one calendar
year from the Closing Date; provided, however, that the Purchaser shall not be
responsible for the breach of any representation, warranty or covenant of the
Purchaser contained herein caused by any act or omission of either of the
Vendors or the Company prior to the Execution Date hereof of which the Purchaser
was unaware or as a result of any action taken by either of the Vendors or the
Company after the Execution Date. In the event that any of the said
representations, warranties or covenants are found by a Court of competent
jurisdiction to be incorrect and such incorrectness results in any loss or
damage sustained directly or indirectly by either of the Vendors and/or the
Company, then the Purchaser will, in accordance with the provisions of Article
"15" hereinbelow, pay the amount of such loss or damage to either of the Vendors
and/or the Company, as the case may be, within 30 calendar days of receiving
notice of judgment therefore; provided that the Vendors and the Company will not
be entitled to make any claim unless the loss or damage suffered may exceed the
amount of U.S. $1,000.00.



--------------------------------------------------------------------------------



-33-

Article 5
CONDITIONS PRECEDENT TO CLOSING

5.1     Parties' conditions precedent. All of the rights, duties and obligations
of each of the Parties under this Agreement are subject to the following
conditions precedent for the exclusive benefit of each of the Parties to be
fulfilled in all material aspects in the reasonable opinion of each of the
Parties or to be waived by each or any of the Parties, as the case may be, as
soon as possible after the Execution Date; however, unless specifically
indicated as otherwise, not later than two calendar days prior to the Closing
Date (such date being the "Subject Removal Date"):

(a)     the delivery by the Vendors and the Company to the Purchaser of written
evidence, satisfactory to the Purchaser in its sole and absolute discretion,
acting reasonably, that each of the Vendors' and the Company's representations,
warranties and covenants contained in section "3.4" hereinabove are true and
accurate and including, without limitation, that the Company, subject to the
terms of the Option Agreement and the full and complete exercise of the Option
by the Company under the Option Agreement, will be the 100% legal, beneficial
and registered owner of all of the Mineral Assets, that the Company holds the
right to explore and develop each of the mineral property interests comprising
the Mineral Assets held by the Company and that each of the mineral property
interests comprising the Mineral Assets are free and clear of all liens, charges
and claims of others (collectively, the "Mineral Assets Condition Precedent");

(b)     the specific ratification of the terms and conditions of this Agreement
by the Board of Directors of each of the Purchaser and the Company within two
calendar days of the due and completion execution of this Agreement by each of
the Parties (collectively, the "Ratification");

(c)     the completion by each of the Purchaser and the Company of an initial
due diligence and operations review of the other Party's respective businesses
and operations within 14 calendar days of the prior satisfaction of the
Ratification (collectively, the "Initial Due Diligence");

(d)     if required under applicable corporate and securities laws, the receipt
of all necessary approvals from any Regulatory Authority having jurisdiction
over the transactions contemplated by this Agreement on or before May 31, 2012;

(e)     if required under applicable corporate and securities laws, shareholders
of the Purchaser and/or the Company passing an ordinary resolution or, where
required, a special resolution, approving the terms and conditions of this
Agreement and all of the transactions contemplated hereby, and the Purchaser
and/or the Company sending all required notice to the Purchaser's and/or the
Company's shareholders in connection therewith, or, in the alternative and if
allowable in accordance with applicable corporate and securities laws,
shareholders of the Purchaser and/or the Company holding over 50% of the issued
shares of the Purchaser and the Company providing written consent resolutions
evidencing their approval to the terms and conditions of this Agreement and all
of the transactions contemplated hereby together with certification of any
required notice to all shareholders of the Purchaser and/or Company of such
written consent resolutions; and



--------------------------------------------------------------------------------



-34-

(f)     the Board of Directors of the Purchaser approving of the within issuance
by the Purchaser to the order and direction of the Vendors of all of the
referenced Shares in accordance with section "2.2" hereinabove and, in addition,
the Board of Directors of the Purchaser, if required, having also approved and
received any required notice of such other matters as may be agreed to as
between the Parties prior the completion of the transactions contemplated by
this Agreement.

5.2     Parties' waiver of conditions precedent. The conditions precedent set
forth in section "5.1" hereinabove are for the exclusive benefit of each of the
Parties and may be waived by each or any of the Parties in writing and in whole
or in part at any time; however, not later than the Subject Removal Date.

5.3     Vendors' and the Company's conditions precedent. The rights, duties and
obligations of each of the Vendors and the Company under this Agreement are also
subject to the following conditions precedent for the exclusive benefit of each
of the Vendors and the Company to be fulfilled in all material aspects in the
reasonable opinion of the Vendors and the Company or to be waived by each or any
of the Vendors and the Company as soon as possible after the Execution Date,
however; unless specifically indicated as otherwise, not later than the Subject
Removal Date:

(a)     the Purchaser shall have complied with all warranties, representations,
covenants and agreements herein agreed to be performed or caused to be performed
by the Purchaser on or before the Closing Date;

(b)     the Purchaser shall have complied with all applicable securities laws in
connection with the issuance of the Shares to the Vendors on or before the
Closing Date;

(c)     the Purchaser will have obtained all authorizations, approvals, or
waivers that may be necessary or desirable in connection with the transactions
contemplated in this Agreement, and other actions by, and have made all filings
with, any and all Regulatory Authorities required to be made in connection with
the transactions contemplated herein, and all such authorizations, approvals and
other actions will be in full force and effect, and all such filings will have
been accepted by the Purchaser who will be in compliance with, and have not
committed any breach of, any securities laws, regulations or policies of any
Regulatory Authority to which the Purchaser may be subject;

(d)     all matters which, in the opinion of counsel for the Vendors and the
Company, are material in connection with the transactions contemplated by this
Agreement shall be subject to the favourable opinion of such counsel, and all
relevant records and information shall be supplied to such counsel for that
purpose;

(e)     no material loss or destruction of or damage to the Purchaser shall have
occurred since the Execution Date;

(f)     no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:

(i)     the purchase or transfer of any of the Purchased Shares contemplated by
this Agreement or the right of the Vendors to dispose of any of the Purchased
Shares; or



--------------------------------------------------------------------------------



-35-

(ii)     the right of the Purchaser to conduct its operations and carry on, in
the normal course, its business and operations as it has carried on in the past;

(g)     the Purchaser will, for a period of at least five business days prior to
the Closing Date, during normal business hours:

(i)     make available for inspection by the counsel, auditors and
representatives of the Vendors and the Company, at such location as is
appropriate, all of the Purchaser's books, records, contracts, documents,
correspondence and other written materials, and afford such persons every
reasonable opportunity to make copies thereof and take extracts therefrom at the
sole cost of the Vendors and the Company; provided such persons do not unduly
interfere in the operations of the Purchaser;

(ii)     authorize and permit such persons at the risk and the sole cost of the
Vendors and the Company, and only if such persons do not unduly interfere in the
operations of the Purchaser, to attend at all of its places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and

(iii)     require the Purchaser's management personnel to respond to all
reasonable inquiries concerning the Purchaser's business assets or the conduct
of its business relating to its liabilities and obligations; and

(h)     the completion by the Vendors and the Company, and by the Vendors' and
the Company's professional advisors, of a thorough due diligence and operations
review of the business and operations of the Purchaser to the sole and absolute
satisfaction of each of the Vendors and the Company.

5.4     Vendors' and the Company's waiver of conditions precedent. The
conditions precedent set forth in section "5.3" hereinabove are for the
exclusive benefit of each of the Vendors and the Company and may be waived by
each or any of the Vendors and the Company in writing and in whole or in part at
any time after the Execution Date; however, unless specifically indicated as
otherwise, not later than the Subject Removal Date.

5.5     Purchaser's conditions precedent. The rights, duties and obligations of
the Purchaser under this Agreement are also subject to the following conditions
precedent for the exclusive benefit of the Purchaser to be fulfilled in all
material aspects in the reasonable opinion of the Purchaser or to be waived by
the Purchaser as soon as possible after the Execution Date; however, unless
specifically indicated as otherwise, not later than the Subject Removal Date
(and for the purposes of the following conditions precedent, "Vendors" and
"Company" shall mean the Vendors, the Company and any subsidiary of the Vendors
and the Company, if any, as the context so requires):

(a)     the Vendors and the Company shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by the Vendors and the Company on or before the Closing
Date;



--------------------------------------------------------------------------------



-36-

(b)     the Vendors and the Company will have obtained all authorizations,
approvals or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement, and other actions by, and have made
all filings with, any and all Regulatory Authorities from whom any such
authorization, approval or other action is required to be obtained or to be made
in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by the Vendors and the Company who
will be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which the Vendors
or the Company may be subject;

(c)     all matters which, in the opinion of counsel for the Purchaser, are
material in connection with the transactions contemplated by this Agreement
shall be subject to the favourable opinion of such counsel, and all relevant
records and information shall be supplied to such counsel for that purpose;

(d)     no material loss or destruction of or damage to the Company, any of the
Company's Assets, any of the Company's Business or the Purchased Shares shall
have occurred;

(e)     no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:

(i)     the purchase or transfer of any of the Purchased Shares contemplated by
this Agreement or the right of the Vendors to dispose of any of the Purchased
Shares; or

(ii)     the right of the Company to conduct its operations and carry on, in the
normal course, its business and operations as it has carried on in the past;

(f)     the delivery to the Purchaser by the Vendors and the Company, on a
confidential basis, of all Business Documentation and including, without
limitation, the following documentation and information:

(i)     a copy of all material contracts, agreements, reports and information of
any nature respecting the Company, the Company's Assets and the Company's
Business; and

(ii)     details of any lawsuits, claims or potential claims relating to either
the Company, the Company's Assets, the Company's Business or the Purchased
Shares of which either of the Vendors or the Company is aware and the Purchaser
is unaware;

(g)     the Vendors and the Company will, for a period of at least five business
days prior to the Closing Date, during normal business hours:

(i)     make available for inspection by the counsels, auditors and
representatives of the Purchaser, at such location as is appropriate, all of the
Company's books, records, contracts, documents, correspondence and other written
materials, and afford such persons every reasonable opportunity to make copies
thereof and take extracts therefrom at the sole cost of the Purchaser; provided
such persons do not unduly interfere in the operations of the Company;



--------------------------------------------------------------------------------



-37-

(ii)     authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its places of business and operations to
observe the conduct of its business and operations, inspect its properties and
assets and make physical counts of its inventories, shipments and deliveries;
and

(iii)     require the Company's management personnel to respond to all
reasonable inquiries concerning the Company's business and assets or the conduct
of its business relating to its liabilities and obligations;

(h)     the delivery to the Purchaser by the Vendors and the Company of an
opinion of the counsel for the Company, in a form satisfactory to the
Purchaser's counsel, dated as at the date of delivery, to the effect that:

(i)     the Company are corporations duly incorporated under the laws of their
jurisdiction of incorporation, are validly existing and are in good standing
with respect to all statutory filings required by the applicable corporate laws;

(ii)     the Companies have the power, authority and capacity to own and use all
of their assets and to carry on its business as presently conducted by them;

(iii)     the Company, as the legal and beneficial owners of all of the
Company's Assets, holds all of the Company's Assets free and clear of all liens,
charges and claims of others;

(iv)     the Company, subject to the terms of the Option Agreement and the full
and complete exercise of the Option by the Company under the Option Agreement,,
as the legal and beneficial owner of all of the Mineral Assets, holds all of the
Mineral Assets free and clear of all liens, charges and claims of others;

(v)     the number of authorized and issued shares in the share capital of the
Company are as warranted by the Vendors and the Company, and all of such issued
shares are duly authorized, validly issued and outstanding as fully paid and
non-assessable;

(vi)     all necessary steps and corporate proceedings have been taken by the
Vendors and the Company to permit the Purchased Shares to be duly and validly
transferred to and registered in the name of the Purchaser as at the Closing
Date;

(vii)     based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against either the Vendors or the Company which might
materially affect either the Company, the Company's Assets or the Company's
Business or which could result in any material liability to either of the
Company, the Company's Assets or the Company's Business; and



--------------------------------------------------------------------------------



-38-

(viii)     as to all other legal matters of a like nature pertaining to the
Vendors, the Company, the Company's Assets, the Company's Business and to the
transactions contemplated hereby as the Purchaser or the Purchaser's counsel may
reasonably require; and

(i)     the completion by the Purchaser and by the Purchaser's professional
advisors of a thorough due diligence and operations review of both the business
and the operations of the Company together with the transferability of the
Purchased Shares as contemplated by this Agreement, to the sole and absolute
satisfaction of the Purchaser.

5.6     Purchaser's waiver of conditions precedent. The conditions precedent set
forth in section "5.5" hereinabove are for the exclusive benefit of the
Purchaser and may be waived by the Purchaser in writing and in whole or in part
at any after the Execution Date; however, unless specifically indicated as
otherwise, not later than the Subject Removal Date.

Article 6
CLOSING AND EVENTS OF CLOSING

6.1     Closing and Closing Date. The closing (the "Closing") of the within
purchase and delivery of the Purchased Shares, as contemplated in the manner as
set forth in Article "2" hereinabove, together with all of the transactions
contemplated by this Agreement, shall occur on such day which is five calendar
days following the due and complete satisfaction of all of the conditions
precedent which are set out in Article "5" hereinabove and including, without
limitation, the Mineral Assets Condition Precedent (the "Closing Date"), or on
such earlier or later Closing Date as may be agreed to in advance and in writing
by each of the Parties, and will be closed, in each such instance, at the
offices of McMillan LLP, Lawyers - Patent & Trade Mark Agents, located at 1500
Royal Centre, 1055 West Georgia Street, Vancouver, British Columbia, V6E 4N7, at
2:00 p.m. (Vancouver time) on the Closing Date.

6.2     Latest Closing Date. If the Closing Date has not occurred by May 31,
2012 this Agreement will be terminated and unenforceable unless the Parties
agree in writing to grant an extension of the Closing Date.

6.3     Documents to be delivered by the Vendors and the Company prior to the
Closing Date. Not later than five calendar days prior to the Closing Date, and
in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Vendors and the
Company shall also execute and deliver, or cause to be delivered, to the
Purchaser and/or the Escrow Agent, as applicable, all such other documents,
resolutions and instruments as may be necessary, in the opinion of counsel for
the Purchaser, acting reasonably, to complete all of the transactions
contemplated by this Agreement and including, without limitation, the necessary
transfer all of the Purchased Shares to the Purchaser free and clear of all
liens, charges and encumbrances, and in particular including, but not being
limited to, the following materials:

(a)     a certified copy of an ordinary resolution of the shareholders of the
Vendors and/or the Company approving the terms and conditions of this Agreement
and the transactions contemplated hereby and thereby together with certification
of any required notice to all shareholders of the Vendors and/or the Company of
such written consent resolutions;

(b)     all documentation as may be necessary and as may be required by counsel
for the Purchaser, acting reasonably, to ensure that all of the Purchased Shares
have been transferred, assigned and are registerable in the name of and for the
benefit of the Purchaser under all applicable corporate and securities laws;



--------------------------------------------------------------------------------



-39-

(c)     certificate(s) representing the Purchased Shares registered in the name
of the Vendors duly endorsed for transfer to the Purchaser or irrevocable stock
powers transferring the Purchased Shares to the Purchaser;

(d)     a certificate representing the Purchased Shares registered in the name
of the Purchaser;

(e)     a certified copy of the resolutions of the Board of Directors of the
Company (and of the corporate Vendors if necessary) authorizing the transfer by
the Vendors to the Purchaser of the Purchased Shares;

(f)     a copy of all corporate records and books of account of the Company and
including, without limiting the generality of the foregoing, a copy of all
minute books, share register books, share certificate books and annual reports
of the Company;

(g)     written evidence, satisfactory to the Purchaser in their sole and
absolute discretion, acting reasonably, that the Mineral Assets Condition
Precedent has been satisfied;

(h)     all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;

(i)     a certificate of an officer from the Company dated as of the Closing
Date, acceptable in form to counsel for the Purchaser, acting reasonably,
certifying that the warranties, representations, covenants and agreements of the
Vendors and the Company contained in this Agreement are true and correct in all
respects and will be true and correct as of the Closing Date as if made by the
Vendors and the Company on the Closing Date;

(j)     an opinion of counsel to the Vendors and the Company, dated as at the
Closing Date, and addressed to the Purchaser and its counsel, in form and
substance satisfactory to the Purchaser's counsel, acting reasonably, and
including the following:

(i)     the due incorporation, existence and standing of the Company and its
qualification to carry on business;

(ii)    the authorized and issued capital of the Company;

(iii)   that all Purchased Shares have been duly authorized and issued and are
fully paid and non-assessable;

(iv)   all necessary steps and proceedings have been taken in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated herein;

(v)     that the Purchased Shares have been duly issued to and registered in the
name of the Purchaser in compliance with all applicable corporate and securities
laws;



--------------------------------------------------------------------------------



-40-

(vi)     the Company, as the legal and beneficial owners of all of the Company's
Assets, holds all of the Company's Assets free and clear of all liens, charges
and claims of others;

(vii)     the Company, subject to the terms of the Option Agreement and the full
and complete exercise of the Option by the Company under the Option Agreement,,
as the legal and beneficial owner of all of the Mineral Assets, holds all of the
Mineral Assets free and clear of all liens, charges and claims of others; and

(viii)     based on actual knowledge and belief, such counsel knows of no
claims, judgments, actions, suits, litigation, proceedings or investigations,
actual, pending or threatened, against either the Vendors or the Company which
might materially affect either the Company, the Company's Assets or the
Company's Business or which could result in any material liability to either of
the Company, the Company's Assets or the Company's Business;

(k)     all remaining Business Documentation; and

(l)     all such other documents and instruments as the Purchaser's counsel may
reasonably require.

6.4     Documents to be delivered by the Purchaser prior to the Closing Date.
Not later than five calendar days prior to the Closing Date, and in addition to
the documentation which is required by the agreements and conditions precedent
which are set forth hereinabove, the Purchaser shall also execute and deliver,
or cause to be delivered, to the Company, the Transfer Agent and/or the Escrow
Agent, as applicable, all such other documents, resolutions and instruments as
are necessary, in the opinion of counsel for the Vendors and the Company, acting
reasonably, to issue to the Vendors the Shares free and clear of all liens,
charges and encumbrances, however, subject to the normal resale provisions
applicable thereto, and in particular including, but not being limited to, the
following materials:

(a)     a Closing agenda;

(b)     a certified copy of an ordinary resolution of the shareholders of the
Purchaser approving the terms and conditions of this Agreement and the
transactions contemplated hereby and thereby together with certification of any
required notice to all shareholders of the Purchaser of such written consent
resolutions;

(c)     a certified copy of the resolutions of the directors of the Purchaser
providing for the approval of all of the transactions contemplated hereby and
including, without limitation, each of the matters provided for in paragraph
"5.1(f)" hereinabove;

(d)     share certificates, subject to the normal resale provisions applicable
thereto, representing all of the Purchase Price Shares issued and registered in
the names of the Vendors as notified by the Vendors to the Purchaser prior to
Closing in accordance with sections "2.2" and "2.3" hereinabove;

(e)     all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;

(f)     a certificate of an officer of the Purchaser, dated as of the Closing
Date, acceptable in form to counsel for the Vendors and the Company, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of the Purchaser contained in this Agreement are true and correct and
will be true and correct as of the Closing Date as if made by the Purchaser on
the Closing Date; and



--------------------------------------------------------------------------------



-41-

(g)     all such other documents and instruments as the Vendors' and the
Company's counsel may reasonably require.

Article 7
APPOINTMENT OF ESCROW AGENT AND TRANSFER DOCUMENTS

7.1     Appointment of Escrow Agent. The Parties hereby acknowledge and
initially appoint McMillan LLP, Lawyers - Patent & Trade Mark Agents, located at
1500 Royal Centre, 1055 West Georgia Street, Vancouver, British Columbia, V6E
4N7, counsel for the Purchaser herein, as escrow agent (the "Escrow Agent")
herein, or such other Escrow Agent as may be mutually determined by the Parties
prior to the Subject Removal Date.

7.2     Escrow of Transfer Documents. Subject to and in accordance with the
terms and conditions hereof and the requirements of Articles "2", "5" and "6"
hereinabove, and without in any manner limiting the obligations of each of the
Parties as contained therein and hereinabove, it is hereby acknowledged and
confirmed by the Parties that each of the Parties will execute, deliver, or
cause to be delivered, all such documentation as may be required by the
requirements of Articles "2", "5" and "6" hereinabove (herein, collectively, the
"Transfer Documents") and deposit the same with the Escrow Agent, or with such
other mutually agreeable escrow agent, together with a copy of this Agreement,
there to be held in escrow for release by the Escrow Agent to the Parties in
accordance with the strict terms and provisions of Articles "2", "5" and "6"
hereinabove.

7.3     Resignation of Escrow Agent. The Escrow Agent may resign from its duties
and responsibilities if it gives each of the Parties three calendar days'
written notice in advance. Upon receipt of notice of the Escrow Agent's
intention to resign, the Parties shall, within three calendar days, select a
replacement escrow agent and jointly advise the Escrow Agent in writing to
deliver the Transfer Documents to the replacement escrow agent. If the Parties
fail to agree on a replacement escrow agent within three calendar days of such
notice, the replacement escrow agent shall be selected by a Judge of the Supreme
Court of the Province of British Columbia upon application by any Party. The
Escrow Agent shall continue to be bound by this Agreement until the replacement
escrow agent has been selected and the Escrow Agent receives and complies with
the joint instructions of the Parties to deliver the Transfer Documents to the
replacement escrow agent. The Parties agree to enter into an escrow agreement
substantially in the same form of this Agreement with the replacement escrow
agent.

7.4     Instructions to Escrow Agent. Instructions given to the Escrow Agent
pursuant to this Agreement shall be given by duly authorized signatories of the
respective Parties.

7.5     No other duties or obligations. The Escrow Agent shall have no duties or
obligations other than those specifically set forth in this Article.

7.6     No obligation to take legal action. The Escrow Agent shall not be
obligated to take any legal action hereunder which might, in its judgment,
involve any expense or liability unless it shall have been furnished with a
reasonable indemnity by all of the Parties together with such other third
parties as the Escrow Agent may require in its sole and absolute discretion.

7.7     Not bound to any other agreements. The Escrow Agent is not bound in any
way by any other contract or agreement between the Parties whether or not it has
knowledge



--------------------------------------------------------------------------------



-42-

thereof or of its terms and conditions and its only duty, liability and
responsibility shall be to hold and deal with the Transfer Documents as herein
directed.

7.8     Notice. The Escrow Agent shall be entitled to assume that any notice and
evidence received by it pursuant to these instructions from anyone has been duly
executed by the Party by whom it purports to have been signed and that the text
of any notice and evidence is accurate and the truth. The Escrow Agent shall not
be obliged to inquire into the sufficiency or authority of the text or any
signatures appearing on such notice or evidence.

7.9     Indemnity. The Parties, jointly and severally, covenant and agree to
indemnify the Escrow Agent and to hold it harmless against any loss, liability
or expense incurred, without negligence or bad faith on its part, arising out of
or in connection with the administration of its duties hereunder including,
without limitation, the costs and expenses of defending itself against any claim
or liability arising therefrom.

7.10     Not required to take any action. In the event of any disagreement
between any of the Parties to these instructions or between them or either or
any of them and any other person, resulting in adverse claims or demands being
made in connection with the Transfer Documents, or in the event that the Escrow
Agent should take action hereunder, it may, at its option, refuse to comply with
any claims or demands on it, or refuse to take any other action hereunder, so
long as such disagreement continues or such doubt exists, and in any such event,
it shall not be or become liable in any way or to any person for its failure or
refusal to act, and it shall be entitled to continue so to refrain from acting
until:

(a)     the rights of all Parties shall have been fully and finally adjudicated
by a court of competent jurisdiction; or

(b)     all differences shall have been adjusted and all doubt resolved by
agreement among all of the interested persons, and it shall have been notified
thereof in writing signed by all such persons.



Article 8
DUE DILIGENCE INVESTIGATION

8.1     Due diligence. Each of the Parties shall forthwith conduct such further
due diligence examination of the other Parties as it deems appropriate.

8.2     Confidentiality. Each Party may in a reasonable manner carry out such
investigations and due diligence as to the other Parties, at all times subject
to the confidentiality provisions of Articles "9" and "10" hereinbelow, as each
Party deems necessary. In that regard the Parties agree that each shall have
full and complete access to the other Parties' books, records, financial
statements and other documents, articles of incorporation, by-laws, minutes of
Board of Directors' meetings and its committees, investment agreements, material
contracts and as well such other documents and materials as the Parties, or
their respective solicitors, may deem reasonable and necessary to conduct an
adequate due diligence investigation of each Party, its respective operations
and financial condition prior to the Closing.



Article 9
NON-DISCLOSURE

9.1     Non-disclosure. Subject to the provisions of section "9.3" hereinbelow,
the Parties, for themselves, their officers, directors, shareholders,
consultants, employees and agents,



--------------------------------------------------------------------------------



-43-

agree that they each will not disseminate or disclose, or knowingly allow,
permit or cause others to disseminate or disclose to third parties who are not
subject to express or implied covenants of confidentiality, without the other
Parties' express written consent, either: (i) the fact or existence of this
Agreement or discussions and/or negotiations between them involving, inter alia,
possible business transactions; (ii) the possible substance or content of those
discussions; (iii) the possible terms and conditions of any proposed
transaction; (iv) any statements or representations (whether verbal or written)
made by either Party in the course of or in connection with those discussions;
or (v) any written material generated by or on behalf of any Party and such
contacts, other than such disclosure as may be required under applicable
securities legislation or regulations, pursuant to any order of a Court or on a
"need to know" basis to each of the Parties' respective professional advisors.

9.2     Documentation. Any document or written material generated by either
Party in the course of, or in connection with, the due diligence investigations
conducted pursuant to this Agreement shall be marked or deemed "Confidential"
and shall be treated by each Party as a trade secret of the other Parties. Upon
termination of this Agreement prior to Closing all copies of any and all
documents obtained by any Party from any other Party herein, whether or not
marked "Confidential", shall be returned to the other Parties forthwith.

9.3     Public announcements. Notwithstanding the provisions of this Article,
the Parties agree to make such public announcements of this Agreement promptly
upon its execution in accordance with the requirements of applicable securities
legislation and regulations.

Article 10
PROPRIETARY INFORMATION AND
ADDITIONAL OBLIGATIONS OF THE PARTIES

10.1     Confidential Information. Each Party acknowledges that any and all
information which a Party may obtain from, or have disclosed to it, about the
other Parties constitutes valuable trade secrets and proprietary confidential
information of the other Parties (collectively, the "Confidential Information").
No such Confidential Information shall be published by any Party without the
prior written consent of the other Parties, however, such consent in respect of
the reporting of factual data shall not be unreasonably withheld, and shall not
be withheld in respect of information required to be publicly disclosed pursuant
to applicable securities or corporation laws. Furthermore, each Party undertakes
not to disclose the Confidential Information to any third party without the
prior written approval of the other Parties and to ensure that any third party
to which the Confidential Information is disclosed shall execute an agreement
and undertaking on the same terms as contained herein.

10.2     Impact of breach of confidentiality. The Parties acknowledge that the
Confidential Information is important to the respective businesses of each of
the Parties and that, in the event of disclosure of the Confidential
Information, except as authorized hereunder, the damage to each of the Parties,
or to either of them, may be irreparable. For the purposes of the foregoing
sections the Parties recognize and hereby agree that a breach by any of the
Parties of any of the covenants therein contained would result in irreparable
harm and significant damage to each of the other Parties that would not be
adequately compensated for by monetary award. Accordingly, the Parties agree
that in the event of any such breach, in addition to being entitled as a matter
of right to apply to a Court of competent equitable jurisdiction for relief by
way of restraining order, injunction, decree or otherwise as may be appropriate
to ensure compliance with the provisions hereof, any such Party will also be
liable to the other Parties, as liquidated damages, for an amount equal to the
amount received and earned by such Party as a result of and with respect to any
such breach. The Parties also acknowledge and agree that if any of the aforesaid
restrictions, activities, obligations or periods are considered by a Court of
competent jurisdiction as being unreasonable, the Parties agree that said Court
shall have authority to limit



--------------------------------------------------------------------------------



-44-

such restrictions, activities or periods as the Court deems proper in the
circumstances. In addition, the Parties further acknowledge and agree that all
restrictions or obligations in this Agreement are necessary and fundamental to
the protection of the respective businesses of each of the Parties and are
reasonable and valid, and all defenses to the strict enforcement thereof by
either of the Parties are hereby waived by the other Parties.

10.3     Compliance with applicable laws. The Parties will comply with all U.S.,
Canadian and foreign laws, whether federal, provincial or state, applicable to
their respective duties hereunder and, in addition, hereby represent and warrant
that any information which they may provide to any person or company hereunder
will, to the best of their respective knowledge, information and belief, be
accurate and complete in all material respects and not misleading, and will not
omit to state any fact or information which would be material to such person or
company.

10.4     Opinions, reports and advice of the Vendors and the Company. Each of
the Vendors and the Company hereby acknowledge and agree that all written and
oral opinions, reports, advice and materials provided by the Vendors and the
Company to the Purchaser in connection with purchase and sale contemplated
herein are intended solely for the Purchaser's and benefit and for the
Purchaser's use only, and that any such written and oral opinions, reports,
advice and information are the exclusive property of the Purchaser. In this
regard each of the Vendors and the Company hereby covenants and agrees that the
Purchaser may utilize any such opinion, report, advice and materials for any
other purpose whatsoever and, furthermore, may reproduce, disseminate, quote
from and refer to, in whole or in part, at any time and in any manner, any such
opinion, report, advice and materials in the Purchaser's sole and absolute
discretion. Each of the Vendors and the Company further covenant and agree that
no public references to the Purchaser, the Company or the Vendors, or disclosure
of the Vendors' role in respect of the Purchaser or the Company, be made by the
Vendors without the prior written consent of the Purchaser in each specific
instance and, furthermore, that any such written opinions, reports, advice or
materials shall, unless otherwise required by the Purchaser, be provided by the
Vendors to the Purchaser in a form and with such substance as would be
acceptable for filing with and approval by any Regulatory Authority having
jurisdiction over the affairs of the Purchaser and the Company from time to
time.

Article 11
ASSIGNMENT AND VARIATIONS

11.1     Assignment. Save and except as provided herein, no Party may sell,
assign, pledge or mortgage or otherwise encumber all or any part of its
respective interest herein without the prior written consent all of the other
Parties.

11.2     Amendment. This Agreement and any provision thereof may only be amended
in writing and only by duly authorized signatories of each of the respective
Parties.

11.3     Power of Attorney on behalf of the Vendors and the Company. In order to
better provide for the administration and completion of each of the transactions
which are contemplated by the terms and conditions of this Agreement, each
Vendor and the Company does hereby make, constitute and appoint Gary Powers, a
director and/or officer of the Company, or such other present or future director
or officer of the Company as Gary Powers may appoint in writing, and in his sole
and absolute discretion, in his time(s) of absence (the "Attorney"), as each
Vendor's and the Company's true and lawful Attorney for such Vendor and the
Company and in such Vendor's and the Company's name, place and stead and for the
sole purpose and power of specifically doing all acts and executing all deeds,
resolutions, documents, matters and things and including, without limitation,
any agreement supplemental thereto, which may be



--------------------------------------------------------------------------------



-45-

necessary to be done in such Vendor's and the Company's place and stead and in
order to complete all of transactions on such Vendor's and the Company's behalf
which may be required under the terms and conditions of this Agreement (the
"Power of Attorney"). In this regard the within Power of Attorney for each
particular Vendor and the Company shall be effective from the Execution Date of
this Agreement and shall continue in full force and effect until the earlier of
either the final Closing or the termination of the within purchase and sale.

11.4     Corrections and amendments to be made by Attorney. Without in any
manner whatsoever limiting the Power of Attorney granted to the Attorney by each
Vendor and the Company as set forth immediately hereinabove, the Vendors and the
Company hereby also specifically authorize the Attorney to correct any errors
in, to complete any information missing from and to make any amendments to this
Agreement, together with any and all other documents, resolutions and
instruments as may be necessary, in the opinion of Attorney, acting reasonably,
to complete all of the transactions contemplated by terms and conditions of this
Agreement.

11.5     Variation in the terms of this Agreement upon review. It is hereby
acknowledged and agreed by each of the Parties that where any variation in the
terms and/or conditions of this Agreement is reasonably required by any of the
Regulatory Authorities as a condition of their respective "Regulatory Approval"
to any of the terms and conditions of this Agreement, any such reasonable
variation, having first been notified to all Parties, will be deemed to be
accepted by each of the Parties and form part of the terms and conditions of
this Agreement. If any such Party, acting reasonably, deems any such notified
variation unreasonable, that Party may, in its sole and absolute discretion, and
within a period of not greater than 10 calendar days from its original
notification and at its cost, make such further applications or submissions to
the relevant Regulatory Authority as it considers necessary in order to seek an
amendment to any such variation; provided, however, that the final determination
by any such Regulatory Authority to any such application or submission by such
objecting Party will be deemed binding upon such Party who must then provide
notification to all other Parties as provided for hereinabove.

Article 12
FORCE MAJEURE

12.1     Events. If any Party is at any time prevented or delayed in complying
with any provisions of this Agreement by reason of strikes, walk-outs, labour
shortages, power shortages, fires, wars, acts of God, earthquakes, storms,
floods, explosions, accidents, protests or demonstrations by environmental
lobbyists or native rights groups, delays in transportation, breakdown of
machinery, inability to obtain necessary materials in the open market,
unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.

12.2     Notice. A Party shall, within seven calendar days, give notice to the
other Parties of each event of force majeure under section "12.1" hereinabove,
and upon cessation of such event shall furnish the other Parties with notice of
that event together with particulars of the number of days by which the
obligations of that Party hereunder have been extended by virtue of such event
of force majeure and all preceding events of force majeure.





--------------------------------------------------------------------------------



-46-

Article 13
ARBITRATION

13.1     Matters for Arbitration. The Parties agree that all questions or
matters in dispute with respect to this Agreement shall be submitted to
arbitration pursuant to the terms hereof.

13.2     Notice. It shall be a condition precedent to the right of any Party to
submit any matter to arbitration pursuant to the provisions hereof that any
Party intending to refer any matter to arbitration shall have given not less
than five calendar days' prior written notice of its intention to do so to the
other Parties together with particulars of the matter in dispute. On the
expiration of such five calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "13.3" hereinbelow.

13.3     Appointments. The Party desiring arbitration shall appoint one
arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five calendar days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five calendar days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairman of the arbitration herein provided for. If the other
Parties shall fail to appoint an arbitrator within five calendar days after
receiving notice of the appointment of the first arbitrator, or if the two
arbitrators appointed by the Parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Arbitration Act. Except as specifically otherwise provided in this section, the
arbitration herein provided for shall be conducted in accordance with such
Arbitration Act. The chairman, or in the case where only one arbitrator is
appointed, the single arbitrator, shall fix a time and place in Vancouver,
British Columbia, Canada, for the purpose of hearing the evidence and
representations of the Parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Arbitration Act
or this section. After hearing any evidence and representations that the Parties
may submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the Parties. The expense of the arbitration shall be paid as specified
in the award.

13.4      Award. The Parties agree that the award of a majority of the
arbitrators, or in the case of a single arbitrator, of such arbitrator, shall be
final and binding upon each of them.

Article 14
DEFAULT AND TERMINATION

14.1     Default. The Parties agree that if any Party is in default with respect
to any of the provisions of this Agreement (herein called the "Defaulting
Party"), the non-defaulting Parties (herein called, collectively, the
"Non-Defaulting Party") shall give notice to the Defaulting Party designating
such default, and within five calendar days after its receipt of such notice,
the Defaulting Party shall either:

(a)     cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or

(b)     give the Non-Defaulting Party notice that it denies that such default
has occurred and that it is submitting the question to arbitration as herein
provided.



--------------------------------------------------------------------------------



-47-

14.2     Arbitration. If arbitration is sought, a Party shall not be deemed in
default until the matter shall have been determined finally by appropriate
arbitration under the provisions of Article "13" hereinabove.

14.3     Curing the Default. If:

(a)     the default is not so cured or the Defaulting Party does not commence or
diligently proceed to cure the default; or

(b)     arbitration is not so sought; or

(c)     the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award,

the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.

14.4     Termination. In addition to the foregoing it is hereby acknowledged and
agreed by the Parties that this Agreement will be immediately terminated, unless
otherwise extended in accordance with section "6.2" hereinabove, in the event
that:

(a)     the entire Ratification is not received within two calendar days of the
Execution Date;

(b)     either of the Parties has not either satisfied or waived each of their
respective conditions precedent prior to the Subject Removal Date in accordance
with the provisions of Article "5" hereinabove;

(c)     either of the Parties has failed to deliver or caused to be delivered
any of their respective documents required to be delivered by Articles "5", "6"
and "7" hereinabove prior to each of the Subject Removal Date and the Closing
Date in accordance with the provisions of Articles "5", "6" and "7";

(d)     the final Closing has not occurred on or before May 31, 2012 in
accordance with section "6.2" hereinabove; or

(e)     by agreement in writing by each of the Parties;

and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Articles "9" and "10" hereinabove.

Article 15
INDEMNIFICATION AND LEGAL PROCEEDINGS

15.1     Indemnification. The Parties agree to indemnify and save harmless the
other Parties and including, where applicable, their respective affiliates,
directors, officers, employees and agents (each such party being an "Indemnified
Party") harmless from and against any and all losses, claims, actions, suits,
proceedings, damages, liabilities or expenses of whatever nature or kind,
including any investigation expenses incurred by any Indemnified Party, to which
an Indemnified Party may become subject by reason of the terms and conditions of
this Agreement.



--------------------------------------------------------------------------------



-48-

15.2     No indemnification. This indemnity will not apply in respect of an
Indemnified Party in the event and to the extent that a court of competent
jurisdiction in a final judgment shall determine that the Indemnified Party was
grossly negligent or guilty of willful misconduct.

15.3     Claim of indemnification. The Parties agree to waive any right they
might have of first requiring the Indemnified Party to proceed against or
enforce any other right, power, remedy, security or claim payment from any other
person before claiming this indemnity.

15.4     Notice of claim. In case any action is brought against an Indemnified
Party in respect of which indemnity may be sought against any of the Parties,
the Indemnified Party will give the relevant Party prompt written notice of any
such action of which the Indemnified Party has knowledge and such Party will
undertake the investigation and defense thereof on behalf of the Indemnified
Party, including the prompt Consulting of counsel acceptable to the Indemnified
Party affected and the payment of all expenses. Failure by the Indemnified Party
to so notify shall not relieve any Party of such Party's obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by any Party of substantive rights or defenses.

15.5     Settlement. No admission of liability and no settlement of any action
shall be made without the consent of each of the Parties and the consent of the
Indemnified Party affected, such consent not to be unreasonably withheld.

15.6     Legal proceedings. Notwithstanding that the relevant Party will
undertake the investigation and defense of any action, an Indemnified Party will
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:

(a)     such counsel has been authorized by the relevant Party;

(b)     the relevant Party hereto has not assumed the defense of the action
within a reasonable period of time after receiving notice of the action;

(c)     the named parties to any such action include any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or

(d)     there are one or more legal defenses available to the Indemnified Party
which are different from or in addition to those available to any Party hereto.

15.7     Contribution. If for any reason other than the gross negligence or bad
faith of the Indemnified Party being the primary cause of the loss claim,
damage, liability, cost or expense, the foregoing indemnification is unavailable
to the Indemnified Party or insufficient to hold them harmless, the relevant
Party hereto shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by any Party hereto on the one hand and the Indemnified Party on the
other, but also the relative fault of the Parties and other equitable
considerations which may be relevant. Notwithstanding the foregoing, the
relevant Party hereto shall in any event contribute to the amount paid or
payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.



--------------------------------------------------------------------------------



-49-

Article 16
NOTICE

16.1     Notice. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a post office addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified above. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the third
calendar day after the same shall have been so mailed, or 15 calendar days in
the case of an addressee with an address for service in a country other than a
country in which the Party giving the notice, demand or other communication
resides, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.

16.2     Change of address. Either Party may at any time and from time to time
notify the other Parties in writing of a change of address and the new address
to which notice shall be given to it thereafter until further change.

Article 17
GENERAL PROVISIONS

17.1     Entire agreement. This Agreement constitutes the entire agreement to
date between the Parties and supersedes every previous agreement, communication,
expectation, negotiation, representation or understanding, whether oral or
written, express or implied, statutory or otherwise, between the Parties with
respect to the subject matter of this Agreement.

17.2     Enurement. This Agreement will enure to the benefit of and will be
binding upon the Parties, their respective heirs, executors, administrators and
assigns.

17.3     Schedules. The Schedules to this Agreement are hereby incorporated by
reference into this Agreement in its entirety.

17.4     Time of the essence. Time will be of the essence of this Agreement.

17.5     Representation and costs. It is hereby acknowledged by each of the
Parties that McMillan LLP, Lawyers - Patent & Trade Mark Agents, act solely for
the Purchaser, and, correspondingly, that each of the Vendors and the Company
have been required by each of McMillan LLP and the Purchaser to obtain
independent legal advice with respect to their respective reviews and execution
of this Agreement. In addition, it is hereby further acknowledged and agreed by
the Parties that McMillan LLP, and certain or all of its principal owners or
associates, from time to time, may have both an economic or shareholding
interest in and to the Purchaser and/or a fiduciary duty to the same arising
from either a directorship, officership or similar relationship arising out of
the request of the Purchaser for certain of such persons to act in a similar
capacity while acting for the Purchaser as counsel. Correspondingly, and even
where, as a result of this Agreement, the consent of each Party to the role and
capacity of McMillan LLP, and its principal owners and associates, as the case
may be, is deemed to have been received, where any conflict or perceived
conflict may arise, or be seen to arise, as a result of any such capacity or
representation, each Party acknowledges and agrees to, once more, obtain
independent legal advice in respect of any such conflict or perceived conflict
and, consequent thereon, McMillan LLP, together with any such principal owners
or associates, as the case may be, shall be at liberty at any time to resign any
such position if it or any Party is in any way affected or uncomfortable with
any such capacity or representation. Each Party to this



--------------------------------------------------------------------------------



-50-

Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by McMillan
LLP, shall be at the cost of the Purchaser.

17.6     Applicable law. The situs of this Agreement is Vancouver, British
Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada, together with the
federal laws of Canada applicable therein.

17.7     Further assurances. The Parties hereby, jointly and severally, covenant
and agree to forthwith, upon request, execute and deliver, or cause to be
executed and delivered, such further and other deeds, documents, assurances and
instructions as may be required by the Parties or their respective counsel in
order to carry out the true nature and intent of this Agreement.

17.8     Invalid provisions. If any provision of this Agreement is at any time
unenforceable or invalid for any reason it will be severable from the remainder
of this Agreement and, in its application at that time, this Agreement will be
construed as though such provision was not contained herein and the remainder
will continue in full force and effect and be construed as if this Agreement had
been executed without the invalid or unenforceable provision.

17.9     Currency. Unless otherwise stipulated, all payments required to be made
pursuant to the provisions of this Agreement and all money amount references
contained herein are in lawful currency of the United States.

17.10     Severability and construction. Each Article, section, paragraph, term
and provision of this Agreement, and any portion thereof, shall be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to any of the Parties
is a party, that ruling shall not impair the operation of, or have any other
effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and agreement as of the date upon which the ruling becomes
final).

17.11     Captions. The captions, section numbers, Article numbers and Schedule
numbers appearing in this Agreement are inserted for convenience of reference
only and shall in no way define, limit, construe or describe the scope or intent
of this Agreement nor in any way affect this Agreement.

17.12     Counterparts. This Agreement may be signed by the Parties in as many
counterparts as may be necessary and, if required, by facsimile, each of which
so signed being deemed to be an original, and such counterparts together shall
constitute one and the same instrument and, notwithstanding the date of
execution, will be deemed to bear the Execution Date as set forth on the front
page of this Agreement.

17.13     No partnership or agency. The Parties have not created a partnership
and nothing contained in this Agreement shall in any manner whatsoever
constitute any Party the partner, agent or legal representative of any other
Party, nor create any fiduciary relationship between them for any purpose
whatsoever. No Party shall have any authority to act for, or to assume any
obligations or responsibility on behalf of, any other party except as may be,
from time to time, agreed upon in writing between the Parties or as otherwise
expressly provided.



--------------------------------------------------------------------------------



-51-

17.14     Consents and waivers. No consent or waiver expressed or implied by
either Party in respect of any breach or default by any other Party in the
performance by such other of its obligations hereunder shall:

(a)     be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;

(b)     be relied upon as a consent to or waiver of any other breach or default
of the same or any other obligation;

(c)     constitute a general waiver under this Agreement; or

(d)     eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.

[The balance of this page intentionally left blank]





--------------------------------------------------------------------------------



-52-

IN WITNESS WHEREOF

each of the Parties has hereunto set its seal by the hand of its duly authorized
signatory as of the Execution Date as set forth on the front page of this
Agreement.



SIGNED and DELIVERED by
WILLIAM THOMAS,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Grant Atkins                                    
Witness Signature

6672 Montgomery St., Vancouver, BC
Witness Address

/s/ Grant Atkins, businessman             
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ William Thomas
WILLIAM THOMAS







The COMMON SEAL of
AMADEUS CAPITAL,
a Vendor herein
was hereunto affixed in the presence of:


/s/ Jim Glass                                         
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

The COMMON SEAL of
PROPRIO ASSETS SA,
a Vendor herein
was hereunto affixed in the presence of:


/s/ R. Knox                                        
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

The COMMON SEAL of
STERLING GRANT CAPITAL INC.,
a Vendor herein
was hereunto affixed in the presence of:


/s/ Peter Wilson                                 
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)





--------------------------------------------------------------------------------



-53-



The COMMON SEAL of
KASHIM LTD.,
a Vendor herein
was hereunto affixed in the presence of:


/s/ K. Ciapala                   
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

SIGNED and DELIVERED by
GARY AND HELEN POWERS,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Grant Atkins                                    
Witness Signature

6672 Montgomery St., Vancouver, BC
Witness Address

/s/ Grant Atkins, businessman             
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Gary Powers
GARY POWERS


/s/ Helen Powers
HELEN POWERS




The COMMON SEAL of
ROXANNA CAPITAL LTD.,
a Vendor herein
was hereunto affixed in the presence of:


/s/ Anthony Killarney                         
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

SIGNED and DELIVERED by
LITZA PERPERIDIS,
a Vendor herein
was hereunto affixed in the presence of:



                                                               
Witness Signature

                                                              

Witness Address

                                                               
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Litza Perperidis
LITZA PERPERIDIS











--------------------------------------------------------------------------------



-54-



The COMMON SEAL of
WYCOMB CAPITAL LTD.,
a Vendor herein
was hereunto affixed in the presence of:


/s/ R. Knox                                         
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

SIGNED and DELIVERED by
HARPREET SINGH PUREWAL,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Grant Atkins                                    
Witness Signature

6672 Montgomery St., Vancouver, BC
Witness Address

/s/ Grant Atkins, businessman             
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Harpreet Singh Purewal
HARPREET SINGH PUREWAL







SIGNED and DELIVERED by
SAVERIO MARESCA,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Bill Thomas                                     
Witness Signature

3543 Point Grey Rd., Vancouver        
Witness Address

Bill Thomas, CA                                 
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Saverio Maresca
SAVERIO MARESCA







SIGNED and DELIVERED by
REZA TUSERKANI,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Bill Thomas                                     
Witness Signature

3543 Point Grey Rd., Vancouver        
Witness Address

Bill Thomas, CA                                 
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Reza Tuserkani
REZA TUSERKANI











--------------------------------------------------------------------------------



-55-



SIGNED and DELIVERED by
GEOFFREY S. CARTER,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Kristine Dunstan                            
Witness Signature

839 Primrose Ct., Pikering, Ontario   
Witness Address

Kristine Dunstan, Mgr                       
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Geoffrey S. Carter
GEOFFREY S. CARTER







SIGNED and DELIVERED by
KRISTINE DUNSTAN,
a Vendor herein
was hereunto affixed in the presence of:



/s/ G.S. Carter                                     
Witness Signature

106 Ribbledale Dr., Whitby, Ont.       
Witness Address

G.S. Carter - Engineer                         
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Kristine Dunstan
KRISTINE DUNSTAN







SIGNED and DELIVERED by
ALEXANDER COX,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Grant Atkins                                    
Witness Signature

6672 Montgomery St., Vancouver, BC
Witness Address

/s/ Grant Atkins, businessman             
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Alexander Cox
ALEXANDER COX











--------------------------------------------------------------------------------



-56-



SIGNED and DELIVERED by
JONATHAN CHALLIS,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Rachel Challis                                 
Witness Signature

3, Burntwood Rd. Sevenoaks               
Witness Address

Rachel Challis, Student                      
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Jonathan Challis
JOHNATHAN CHALLIS







SIGNED and DELIVERED by
DANA PIERCE,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Grant Atkins                                    
Witness Signature

6672 Montgomery St., Vancouver, BC
Witness Address

/s/ Grant Atkins, businessman             
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Dana Pierce
DANA PIERCE







SIGNED and DELIVERED by
THOMAS BEATTIE,
a Vendor herein
was hereunto affixed in the presence of:



/s/ Alex Badeni                                      
Witness Signature

97 Jermyn Street                                    
Witness Address

Alex Badeni - Mining                           
Witness name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)








/s/ Thomas Beattie
THOMAS BEATTIE







The COMMON SEAL of
BELLHAVEN VENTURES CORP.,
a Vendor herein
was hereunto affixed in the presence of:


/s/ Grant Atkins                                     
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)





--------------------------------------------------------------------------------



-57-



The COMMON SEAL of
NEW FRONTIERS, INC.,
a Vendor herein
was hereunto affixed in the presence of:


/s/ Anthony Killarney                           
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

The COMMON SEAL of
ALASKA METALS CORP.,
a Vendor herein
was hereunto affixed in the presence of:


/s/ Gary Powers                                    
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)

The COMMON SEAL of
SONO RESOURCES, INC.,
a Vendor herein
was hereunto affixed in the presence of:


/s/ William Thomas                              
Authorized Signatory

)
)
)
)
)
)
)
)




(C/S)



--------------------------------------------------------------------------------



Schedule A



This is Schedule "A" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Option Agreement



The following agreements comprise the Company's Option Agreement:

1.     Option Agreement among Wayne Louis Peppler, Wayne Michael Peppler and
Alaska Metals & Mining Corp., dated September 21, 2010;

2.     Letter Agreement among Wayne Louis Peppler, Wayne Michael Peppler and
Alaska Metals & Mining Corp., dated April 28, 2011 with respect to the Lease and
Option Agreement dated September 21, 2010;

3.     Amendment Agreement among Wayne Louis Peppler, Wayne Michael Peppler and
Alaska Metals & Mining Corp., dated August 4, 2011, with respect to the Lease
and Option Agreement dated September 21, 2010; and

4.     Amendment Agreement among Wayne Louis Peppler, Wayne Michael Peppler and
Alaska Metals & Mining Corp., dated December 16, 2011, with respect to the Lease
and Option Agreement dated September 21, 2010.

Refer to the materials attached hereto

.





--------------------------------------------------------------------------------





 

[image2.gif]



--------------------------------------------------------------------------------





[image3.gif]



--------------------------------------------------------------------------------





[image4.gif]



--------------------------------------------------------------------------------





[image5.gif]



--------------------------------------------------------------------------------





[image6.gif]



--------------------------------------------------------------------------------





[image7.gif]



--------------------------------------------------------------------------------





[image8.gif]



--------------------------------------------------------------------------------





[image9.gif]



--------------------------------------------------------------------------------





[image10.gif]



--------------------------------------------------------------------------------



[image11.gif]

--------------------------------------------------------------------------------





[image12.gif]



--------------------------------------------------------------------------------





[image13.gif]



--------------------------------------------------------------------------------





[image14.gif]



--------------------------------------------------------------------------------





[image15.gif]



--------------------------------------------------------------------------------



Schedule B

This is Schedule "B" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Mineral Assets



Claim Number


Claim Owner

Claim Type


Status


Claim Name

Recording Date

ADL 351896

Peppler Wayne M

Mining Claim

Active

Black Bear Claim 15

31/08/1982

ADL 351898

Peppler Wayne M

Mining Claim

Active

Black Bear Claim 17

31/08/1982

ADL 352631

Peppler Wayne M

Mining Claim

Active

Golden Bear Lode Discovery

25/08/1982

ADL 352632

Peppler Wayne M

Mining Claim

Active

Golden Bear Lode 1

25/08/1982

ADL 352633

Peppler Wayne M

Mining Claim

Active

Golden Bear Lode 2

25/08/1982

ADL 352635

Peppler Wayne M

Mining Claim

Active

Golden Bear 4 Lode

25/08/1982

ADL 352636

Peppler Wayne M

Mining Claim

Active

Golden Bear 5 Lode

25/08/1982

ADL 352637

Peppler Wayne M

Mining Claim

Active

Golden Bear Lode 6

25/08/1982

ADL 610269

Peppler Wayne L

Mining Claim

Active

New Bear #1

10/09/2006

ADL 610275

Peppler Wayne L

Mining Claim

Active

New Bear #7

10/09/2006

ADL 610276

Peppler Wayne L

Mining Claim

Active

New Bear #8

10/09/2006

ADL 610277

Peppler Wayne L

Mining Claim

Active

New Bear #9

10/09/2006

ADL 610278

Peppler Wayne L

Mining Claim

Active

New Bear #10

10/09/2006

ADL 610279

Peppler Wayne L

Mining Claim

Active

New Bear #11

10/09/2006

ADL 610280

Peppler Wayne L

Mining Claim

Active

New Bear #12

10/09/2006

ADL 610281

Peppler Wayne L

Mining Claim

Active

New Bear #13

10/09/2006

ADL 610282

Peppler Wayne L

Mining Claim

Active

New Bear #14

10/09/2006

ADL 614788

Peppler Wayne L

Mining Claim

Active

New Bear #15

04/05/2010



--------------------------------------------------------------------------------





ADL 614789

Peppler Wayne L

Mining Claim

Active

New Bear #16

04/05/2010

ADL 614790

Peppler Wayne L

Mining Claim

Active

New Bear #17

04/05/2010

ADL 614791

Peppler Wayne L

Mining Claim

Active

New Bear #18

04/05/2010

ADL 614792

Peppler Wayne L

Mining Claim

Active

New Bear #19

04/05/2010

ADL 614793

Peppler Wayne L

Mining Claim

Active

New Bear #20

04/05/2010

ADL 614794

Peppler Wayne L

Mining Claim

Active

New Bear #21

04/05/2010

ADL 614795

Peppler Wayne L

Mining Claim

Active

New Bear #22

04/05/2010

ADL 614796

Peppler Wayne L

Mining Claim

Active

New Bear #23

04/05/2010

ADL 614797

Peppler Wayne L

Mining Claim

Active

New Bear #24

04/05/2010

ADL 614798

Peppler Wayne L

Mining Claim

Active

New Bear #25

04/05/2010

ADL 614799

Peppler Wayne L

Mining Claim

Active

New Bear #26

04/05/2010

ADL 614800

Peppler Wayne L

Mining Claim

Active

New Bear #27

04/05/2010

ADL 614801

Peppler Wayne L

Mining Claim

Active

New Bear #28

04/05/2010

ADL 614802

Peppler Wayne L

Mining Claim

Active

New Bear #29

04/05/2010

ADL 614803

Peppler Wayne L

Mining Claim

Active

New Bear #30

04/05/2010

ADL 614804

Peppler Wayne L

Mining Claim

Active

New Bear #31

04/05/2010

ADL 614805

Peppler Wayne L

Mining Claim

Active

New Bear #32

04/05/2010

ADL 614806

Peppler Wayne L

Mining Claim

Active

New Bear #33

04/05/2010

ADL 614807

Peppler Wayne L

Mining Claim

Active

New Bear #34

04/05/2010

ADL 614808

Peppler Wayne L

Mining Claim

Active

New Bear #35

04/05/2010

ADL 614809

Peppler Wayne L

Mining Claim

Active

New Bear #36

04/05/2010

ADL 614810

Peppler Wayne L

Mining Claim

Active

New Bear #37

04/05/2010

ADL 614811

Peppler Wayne L

Mining Claim

Active

New Bear #38

04/05/2010

ADL 656802

Peppler Wayne L

Mining Claim

Active

New Bear #2

10/01/2007

ADL 656803

Peppler Wayne L

Mining Claim

Active

New Bear #3

10/01/2007

ADL 656804

Peppler Wayne L

Mining Claim

Active

New Bear #4

10/01/2007



--------------------------------------------------------------------------------





ADL 656805

Peppler Wayne L

Mining Claim

Active

New Bear #5

10/01/2007

ADL 656806

Peppler Wayne L

Mining Claim

Active

New Bear #6

10/01/2007



--------------------------------------------------------------------------------



Schedule C

This is Schedule "C" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Purchased Shares and Vendors



Name of Vendor

Number of Purchased Shares

Number of Shares of the Purchaser to Receive

Amadeus Capital


445 West 26th Avenue, Vancouver, British Columba, Canada, V7N 2G9

837,500 Purchased Shares

837,500 Shares

Proprio Assets SA


Trust Company Complex, Adeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH96960

1,350,000 Purchased Shares

1,350,000 Shares

Sterling Grant Capital Inc.


#880 - 666 Burrard Street, Vancouver, British Columba, Canada, V6C 2X8

2,150,000 Purchased Shares

2,150,000 Shares

William Thomas


3543 Point Grey Road, Vancouver, British Columba, Canada, V6R 1A7

500,000 Purchased Shares

500,000 Shares

Kashim Ltd.


Trust Company Complex, Adeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH96960

1,625,000 Purchased Shares

1,625,000 Shares

Gary and Helen Powers


#1603 - 1775 Bellevue Avenue, West Vancouver, British Columba, Canada,
V7V 1A9

1,000,000 Purchased Shares

1,000,000 Shares

Roxanna Capital Ltd.


c/o Anthony Killarney, Blacklight SA, 4 CH Des Papillons, 1216 Cointrin,
Switzerland

1,000,000 Purchased Shares

1,000,000 Shares

Litza Perperidis


Box 67, Jasper, Alberta, Canada, T0E 1E0

700,000 Purchased Shares

700,000 Shares



--------------------------------------------------------------------------------





Wycomb Capital Ltd.


c/o Roger Knox, Blacklight SA, 4 CH Des Papillons, 1216 Cointrin, Switzerland

1,000,000 Purchased Shares

1,000,000 Shares

Harpreet Singh Purewal


3926 Rumble Street, Burnaby, British Columba, Canada,
V5J 1Z6

166,667 Purchased Shares

166,667 Shares

Saverio Maresca


10940 Rosecroft Crescent, Richmond, British Columba, Canada, V7A 2J1

200,000 Purchased Shares

200,000 Shares

Reza Tuserkani


10940 Rosecroft Crescent, Richmond, British Columba, Canada, V7A 2J1

100,000 Purchased Shares

100,000 Shares

Geoffrey S. Carter


365 Bay Street, Suite 304, Toronto, Ontario, Canada, M5H 2V1

35,000 Purchased Shares

35,000 Shares

Kristine Dunstan


839 Primrose Court, Pickering, Ontario, Canada, L1X 2S7

35,000 Purchased Shares

35,000 Shares

Alexander Cox


612 - 618 West 45th Avenue, Vancouver, British Columba, Canada, V5Z 4R7

330,000 Purchased Shares

330,000 Shares

Jonathan Challis


365 Bay Street, Suite 304, Toronto, Ontario M5H 2V1

200,000 Purchased Shares

200,000 Shares

Dana Pierce


3133 Dickinson Crescent, Vancouver, British Columba, Canada, V7V 2L4

133,333 Purchased Shares

133,333 Shares

Thomas Beattie


Haywood Securities Inc., 700 - 200 Burrard Street, Vancouver, British Columbia,
Canada, V6C 3L6

100,000 Purchased Shares

100,000 Shares

Belhaven Ventures Corp.


6672 Montgomery Street, Vancouver, British Columba, Canada, V6P 4G4

200,000 Purchased Shares

200,000 Shares

New Frontiers, Inc.


Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH96960

837,500 Purchased Shares

837,500 Shares

Totals:

12,500,000
Purchased Shares

12,500,000 Shares



--------------------------------------------------------------------------------



Schedule D

This is Schedule "D" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Financial Statements



Refer to the materials attached hereto

.





 



--------------------------------------------------------------------------------



Schedule E



This is Schedule "E" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Company's Intellectual Property



There is no such Company's Intellectual Property.



 



--------------------------------------------------------------------------------



Schedule F

This is Schedule "F" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Company's Leases and Licenses



There are no such Company's Leases and Licenses.



 



--------------------------------------------------------------------------------



Schedule G

This is Schedule "g" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Company's Contracts of Employment



There are no such Company's Contracts of Employment.



 



--------------------------------------------------------------------------------



Schedule H

This is Schedule "H" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Company's Material Contracts



The following represent the Company's Material Contracts:

1.     Option Agreement among Wayne Louis Peppler, Wayne Michael Peppler and
Alaska Metals & Mining Corp., dated September 21, 2010;

2.     Letter Agreement among Wayne Louis Peppler, Wayne Michael Peppler and
Alaska Metals & Mining Corp., dated April 28, 2011 with respect to the Lease and
Option Agreement dated September 21, 2010;

3.     Amendment Agreement among Wayne Louis Peppler, Wayne Michael Peppler and
Alaska Metals & Mining Corp., dated August 4, 2011, with respect to the Lease
and Option Agreement dated September 21, 2010; and

4.     Amendment Agreement among Wayne Louis Peppler, Wayne Michael Peppler and
Alaska Metals & Mining Corp., dated December 16, 2011, with respect to the Lease
and Option Agreement dated September 21, 2010.



Refer to the materials attached hereto

.





--------------------------------------------------------------------------------





[image2.gif]



--------------------------------------------------------------------------------





[image3.gif]



--------------------------------------------------------------------------------





[image4.gif]



--------------------------------------------------------------------------------





[image5.gif]



--------------------------------------------------------------------------------





[image6.gif]



--------------------------------------------------------------------------------





[image7.gif]



--------------------------------------------------------------------------------





[image8.gif]



--------------------------------------------------------------------------------





[image9.gif]



--------------------------------------------------------------------------------





[image10.gif]



--------------------------------------------------------------------------------



[image11.gif]

--------------------------------------------------------------------------------





[image12.gif]



--------------------------------------------------------------------------------





[image13.gif]



--------------------------------------------------------------------------------





[image14.gif]



--------------------------------------------------------------------------------





[image15.gif]



--------------------------------------------------------------------------------



Schedule I

This is Schedule "I" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Company's List of Bank Accounts etc.



Refer to the materials attached hereto

.





 



--------------------------------------------------------------------------------



Schedule J

This is Schedule "J" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Purchaser's Material Contracts



The following represent the Purchaser's Material Contracts:

1.     Share Purchase Agreement between Sono Resources, Inc., Tignish (PTY) Ltd.
and Bonnyridge (PTY) Ltd., dated March 14, 2011;

2.     Amending Agreement between Sono Resources, Inc., Tignish (Pty) Ltd. and
Bonnyridge (Pty) Ltd., dated April 20, 2011;

3.     Amending Agreement between Sono Resources, Inc., Tignish (Pty) Ltd. and
Bonnyridge (Pty) Ltd., dated May 18, 2011;

4.     Amending Agreement between Sono Resources, Inc., Tignish (Pty) Ltd. and
Bonnyridge (Pty) Ltd., dated June 15, 2011;

5.     Further Amending Agreement between Sono Resources, Inc., Tignish (Pty)
Ltd. and Bonnyridge (Pty) Ltd., dated July 22, 2011;

6.     Agreement in Principle between Hendrick Veldsman, Alan Simmonds and Sono
Resources, Inc., dated August 10, 2011;

7.     Purchase and Sale Agreement between Pinette (Proprietary) Limited, Marc
Paul Lindsay and Sono Resources, Inc., dated September 14, 2011;

8.     Amending Agreement to Purchase and Sale Agreement among Pinette
(Proprietary) Limited, Marc Paul Lindsay and Sono Resources, Inc., dated October
15, 2011; and

9.     Second Amending Agreement to Purchase and Sale Agreement among Pinette
(Proprietary) Limited, Marc Paul Lindsay and Sono Resources, Inc., dated
February 15, 2012.



Refer to the materials attached hereto

.





 



--------------------------------------------------------------------------------



Schedule K

This is Schedule "K" to that certain Share Exchange Agreement as entered into
among each of the Vendors, the Company (Alaska Metals Corp.) and the Purchaser
(Sono Resources Inc.).



Vendors' Certificates



Refer to the forms of Vendors' Certificates attached hereto

.



__________



End of Share Exchange Agreement

__________

